Exhibit 10.40

 

Restated version as at 12 July 2004

 

Dated 11 May 2004

(as amended on 12 July 2004)

 

SHURGARD SELF STORAGE SCA

 

and

 

CRESCENT EURO SELF STORAGE INVESTMENTS II SARL

 

SECOND

 

JOINT VENTURE AGREEMENT

 

with respect to

 

Second Shurgard

 

Linklaters De Bandt

 

Rue Brederode 13

B - 1000 Brussels

 

Telephone (32-2) 501 94 11

Facsimile (32-2) 501 94 94

 



--------------------------------------------------------------------------------

Table of Contents

 

     Page


--------------------------------------------------------------------------------

1

   Definitions and Interpretation    7

1.1

   Definitions    7

1.2

   Interpretation    11

2

   General Provisions    12

2.1

   Form and Name of the Company    12

2.2

   Capital Requirements of the Company    12

2.3

   Capital Commitments    12

2.4

   Capital Deployment    14

2.5

   Capital and Classes of Shares    15

2.6

   Business of the Company    15

2.7

   Duration of the Company    15

2.8

   Fiscal Year    16

2.9

   Business Plan    16

2.10

   Articles of Association    16

2.11

   Capital and Classes of Shares upon Incorporation    16

2.12

   Shareholders’ Decisions    16

3

   Capital of the Company at Closing and Acquisition of Class B Shares by Luxco
at Closing    16

3.1

   Increase of the Capital of the Company at Closing    16

3.2

   Acquisition of Class B Shares by Luxco at Closing    17

3.3

   Capital of the Company immediately after the Closing    17

3.4

   Funding Obligations at Closing    17

4

   Subsequent Capital Increases in the Company and Acquisitions of Additional
Class B Shares by Luxco    18

 



--------------------------------------------------------------------------------

4.1

   Capital Increases after Closing    18

4.2

   Acquisitions of Class B Shares by Luxco after Closing    19

4.3

   Capital Contribution in Cash    21

4.4

   Credit Facility    21

4.5

   Additional funding requirements    22

5

   Management of the Company    23

5.1

   Operating Criteria    23

5.2

   Tax Status and Returns    23

5.3

   Designated Representatives    23

5.4

   The Manager of the Company    24

5.5

   Competence of the Manager    24

5.6

   Preliminary Plan and Budget and Annual Plan and Budget    26

5.7

   Implementation of Decisions    26

5.8

   Company Expenses    26

5.9

   Directors’ and officers’ insurance    27

5.10

   Financial Information and Accounting    27

5.11

   Auditor    27

5.12

   Books and Records    27

5.13

   Accounting Basis and Fiscal Year    27

5.14

   Liquidators    27

6

   Distribution of Annual Cash Flow    27

6.1

   Principles    27

6.2

   Investment of Distributable Cash Flow    28

7

   Shari’ah Compliance    28

7.1

   Criteria    28

 



--------------------------------------------------------------------------------

7.2

  

Compliance Determination

   28

8

  

Representations and Warranties

   28

8.1

  

Representations and Warranties by each Party

   28

8.2

  

Shurgard’s Representations and Warranties

   29

8.3

  

Disclosure by Shurgard

   32

8.4

  

Luxco’s Representations and Warranties

   33

8.5

  

Updating Representations at Closing

   33

8.6

  

Indemnification

   33

9

  

Conditions Precedent

   35

9.1

  

Conditions

   35

9.2

  

Best Efforts Concerning the Satisfaction of the Conditions Precedent

   35

9.3

  

Non-Satisfaction

   35

10

  

Closing

   35

10.1

  

Date and Place

   35

10.2

  

Luxco’s Closing Obligations

   36

10.3

  

Shurgard’s Closing Obligations

   36

10.4

  

Both Parties’ Closing Obligations

   37

10.5

  

Breach of Closing Obligations

   37

11

  

Other Undertakings of the Parties after Closing

   38

11.1

  

Non compete

   38

11.2

  

Confidentiality and Announcements

   39

11.3

  

Investors Information

   40

11.4

  

Sanctions

   41

11.5

  

Obligation for Shurgard to re-acquire certain Properties

   41

11.6

  

Payment of the Facility Management Fee

   41

 



--------------------------------------------------------------------------------

12

  

Sale, Assignment or Transfer of Company Interests

   41

12.1

  

Prohibited Transfers

   41

12.2

  

Unrestricted Transfers

   42

12.3

  

Indirect Transfers in Luxco

   42

13

  

Exit Strategy

   43

13.1

  

Timing

   43

13.2

  

Principles

   44

13.3

  

First Right of Offer to Shurgard

   44

13.4

  

Second Right of Offer to Luxco

   50

13.5

  

Sale of the Assets

   50

13.6

  

Sale of the Shares

   51

13.7

  

Fair Market Value

   51

13.8

  

Voting Agreement

   51

13.9

  

Tag Along

   51

14

  

Closing of the Exit

   52

14.1

  

If the exit consists of a sale of the Class B Shares by Luxco to Shurgard

   52

14.2

  

If the exit consists of a sale by Luxco of its Class B Shares to a third party
and the tag along right of Shurgard on the Class C Shares has been exercised
pursuant to Clause 13.9

   52

14.3

  

If the exit consists of the liquidation of Company

   53

15

  

Distribution of Cash Flow upon Exit and Special Profit Participations

   53

15.1

  

Principles

   53

15.2

  

Residual Value

   54

16

  

Term of the Agreement and Termination

   54

16.1

  

Term

   54

16.2

  

Termination

   54

 



--------------------------------------------------------------------------------

17

  

Miscellaneous

   54

17.1

  

Lump Sum Amount

   54

17.2

  

Press Announcements

   54

17.3

  

Costs

   55

17.4

  

Notices

   55

17.5

  

Successors and Assigns

   56

17.6

  

Entire Agreement and Amendments

   56

17.7

  

No Waiver

   56

17.8

  

Counterparts

   56

17.9

  

Power of attorney to initial

   56

17.10

  

Governing Law

   56

17.11

  

Arbitration

   57

17.12

  

Covenant of Good Faith

   58

17.13

  

Severability

   58

17.14

  

Middle East Situation

   58

 



--------------------------------------------------------------------------------

Between:

 

(1) SHURGARD SELF STORAGE SCA, a company organised and existing under the laws
of Belgium, having its registered office at Quai du Commerce/Handelskaai 48,
1000 Brussels, Belgium registered with the Register of Legal Entities
(Crossroads Bank of Enterprises) under enterprise number 0454.057.394,

 

represented for the purposes of this Agreement by Steven De Tollenaere,
attorney-in-fact,

 

hereinafter referred to as “Shurgard”;

 

And:

 

(2) Crescent Euro Self Storage Investments II SARL, a company organised and
existing under the laws of Luxembourg, having its registered office at 1, rue de
Glacis, L-1628 Luxembourg and to be registered with the Commercial Register of
Luxembourg,

 

represented for the purposes of this Agreement by Asim Zafar, Muhannad M.
Abulhasan and/or Henry Thompson,

 

hereinafter referred to as “Luxco”.

 

Whereas:

 

(A) Shurgard is an owner, developer and manager of real estate in Western Europe
with extensive experience related to locating, purchasing, developing, leasing
and financing facilities used principally for self-service storage of property
and with extensive experience in operating such facilities and providing
equipment and services related thereto.

 

(B) Luxco is an entity which has been set up by First Islamic Investment Bank
E.C. (“First Islamic”) a company organised and existing under the laws of
Bahrain. First Islamic will syndicate indirect interests in the joint venture
company set up pursuant to this Agreement to its investors through Luxco (First
Islamic together with Luxco: the “First Islamic Group”) pursuant to a private
placement memorandum to be prepared by First Islamic.

 

(C) Subject to the terms and conditions of this Agreement, Shurgard and Luxco
wish to cooperate through a joint venture company for the purpose of acquiring,
developing and operating, directly or indirectly, certain self-service storage
properties in France, Germany, The Netherlands, Denmark, Sweden and the United
Kingdom.

 

(D) The joint venture company shall provide both Shurgard and Luxco with an
investment opportunity and allow Shurgard to leverage its development and
management expertise and spread its capital resources over a larger development
programme.

 

(E) The joint venture contemplated in this Agreement is independent from the
joint venture entered into between Shurgard and Crescent Euro Self Storage
Investments SARL on 20 December 2002.

 

6



--------------------------------------------------------------------------------

It is agreed as follows:

 

1 Definitions and Interpretation

 

1.1 Definitions

 

  1.1.1  For the purposes of this Agreement, the following terms shall have the
meanings specified or referred to in this Clause 1.1.1:

 

“Acceptance Notice” has the meaning set out in Clause 13.9.2.

 

“Affiliated Company” or “Affiliate” means an affiliated company (“société liée”
/ “verbonden vennootschap”) as defined in Article 11 of the Belgian Companies
Code.

 

“Annual Plan and Budget” has the meaning set out in the Property and Asset
Management Agreement.

 

“Arbitrated Price” has the meaning set out in Clause 13.3.1(ix) or 13.3.2(ix).

 

“Articles of Association” means the articles of association (i.e. “statuten” /
“statuts”) of the Company which shall, as from the Closing Date, conform in all
material respects to the text of Schedule 1.1.1, provided that the Articles of
Association may be amended as specified herein.

 

“Asset Companies” means the Special Purpose Vehicles which legally and
beneficially own or lease the Properties and references to “Asset Company” shall
be construed accordingly.

 

“Assets” has the meaning set out in Clause 13.1.1.

 

“Both Parties’ Closing Obligations” has the meaning set out in Clause 10.4.

 

“Business Day” means a day the banks are open for business in Belgium and
Bahrain other than a Saturday or Sunday.

 

“Candidate-Purchaser” has the meaning set out in Clause 13.3.1(xiv)(a).

 

“Capital” means the registered capital (“maatschappelijk kapitaal” / “capital
social”) of the Company.

 

“Capital Increase” has the meaning set out in Clause 3.1. and Clause 4.1.

 

“Capital Requirement” has the meaning set out in Clause 2.2.

 

“CaymanCo” means the limited liability company to be incorporated and organized
under the laws of the Cayman Islands specifically for the purpose of syndicating
indirect interests in the Company to investors procured by First Islamic by way
of a subscription agreement and private placement memorandum prepared by First
Islamic.

 

“Class A Shareholder(s)” means the owner(s) of Class A Shares.

 

“Class A Shares” means the voting Shares which are part of class A.

 

“Class B Shareholder(s)” means the owner(s) of Class B Shares.

 

“Class B Shares” means the voting Shares which are part of class B.

 

“Class C Shareholder(s)” means the owner(s) of Class C Shares.

 

7



--------------------------------------------------------------------------------

“Class C Shares” means the non-voting Shares which are part of class C.

 

“Closing” means the completion of the incorporation of the Company pursuant to
Clause 10.1 and completion of Luxco’s Closing Obligations, Shurgard’s Closing
Obligations and Both Parties’ Closing Obligations pursuant to Clauses 10.2, 10.3
and 10.4, respectively.

 

“Closing Date” has the meaning set out in Clause 10.1.

 

“Company” means Second Shurgard SPRL, the limited liability company (i.e.,
“besloten vennootschap met beperkte aansprakelijkheid” / “société privée à
responsabilité limitée”) incorporated on 7 April 2004 under the laws of Belgium,
with registered office at Quai du Commerce 48, 1000 Brussels, as mentioned under
Clause 2.1.1.

 

“Competitor” means any person or entity involved directly of indirectly (except
through the Company and to the exclusion of Shurgard) in the management,
development or ownership of self storage properties.

 

“Contribution Notice” has the meaning set out in Clause 4.2.1(i).

 

“Court” has the meaning set out in Clause 17.11.1.

 

“Credit Agreement” means the credit agreement to be entered into on Closing by
and between, amongst others, the Company and The Royal Bank of Scotland plc in
connection with the Credit Facility.

 

“Credit Facility” has the meaning set out in Clause 4.4.1, being the sum of the
Credit Facility Tranche 1 and the Credit Facility Tranche 2.

 

“Credit Facility Tranche 1” means the part of the commitments provided under the
Credit Facility which can not be cancelled by the Lenders in case Luxco
exercises its right to opt out of the Luxco Tranche 2 as set out in Clause
2.3.3.

 

“Credit Facility Tranche 2” means the part of the commitments provided under the
Credit Facility which will be cancelled by the Lenders in case Luxco exercises
its right to opt out of the Luxco Tranche 2 as set out in Clause 2.3.3.

 

“Debt Raising Fee 1” means the amount equal to 0.625% of the total debt amount
which can be drawn under the Credit Facility Tranche 1 to be paid by the Company
or any of its Affiliates to Shurgard at Closing, as first part of the
consideration for arranging and negotiating the Credit Facility.

 

“Debt Raising Fee 2” means the amount equal to 0.625% of the total debt amount
which can be drawn under the Credit Facility Tranche 2 to be paid by the Company
or any of its Affiliates to Shurgard upon the expiration of the time period
provided for in Clause 2.3.3 during which Luxco can exercise its right to opt
out of the Luxco Tranche 2 without Luxco having exercised such right, as second
part of the consideration for arranging and negotiating the Credit Facility.

 

“Deed of Capital Increase” is the deed to be executed by the Parties pursuant to
Clause 10.4.1.

 

“Default Interest” has the meaning set out in Clause 4.2.2.

 

“Development Agreement” is the agreement attached hereto as Schedule 5.4.1(a).

 

8



--------------------------------------------------------------------------------

“Direct Development Costs” has the meaning set out in Schedule 4.4.1.

 

“Distributable Cash Flow” means the gross revenues from the Properties less
total operating expenses (including property management fees and Shurgard’s
Asset Management Fee as described in the Management Agreements), capital
expenditures, reserves, interest and principal payments on financing, and
company taxes on income and gains.

 

“Disclosure Schedule” means the information listed in Schedule 8.3(a).

 

“Environmental Laws” means all or any European, national or local, civil or
criminal law, common law, statutes, statutory instruments, regulation, directive
statutory guidance and regulatory codes of practice, order, decree, injunction
or judgment which relate to pollution or contamination and hazardous substances
to the extent they apply mandatorily to the relevant jurisdiction and Property.

 

“Equity” has the meaning set out in Clause 2.2.

 

“Expansion Plans” has the meaning set out in Clause 4.1.2.

 

“Extended Payment Due Date” has the meaning set out in Clause 4.2.2.

 

“Facility Management Fee” shall have the meaning as set out in Clause 11.6.

 

“Fair Market Value” has the meaning set out in Clause 13.7.

 

“First Islamic” means First Islamic Investment Bank E.C., a company organised
and existing under the laws of Bahrain.

 

“First Islamic Group” means collectively First Islamic Investment Bank E.C. and
Luxco.

 

“First Right of Offer” has the meaning set out in Clause 13.2.1.

 

“Formal Notice” has the meaning set out in Clause 4.2.2 and 4.3.2.

 

“Independent Experts” has the meaning set out in Clause 13.3.1(v) or 13.3.2(v).

 

“Initial Arbitration Proceedings” has the meaning set out in Clause 17.11.3(i).

 

“Intervening Party” has the meaning set out in Clause 17.11.3(iii).

 

“Investment and Operating Criteria” has the meaning set out in Clause 4.1.1.

 

“Joined Party or Parties” has the meaning set out in Clause 17.11.3(iv).

 

“Lenders” means the providers of the Credit Facility.

 

“Luxco Equity Commitment” has the meaning set out in Clause 2.3.2.

 

“Luxco Tranche 1” has the meaning set out in Clause 2.3.2(i).

 

“Luxco Tranche 2” has the meaning set out in Clause 2.3.2(ii).

 

“Luxco’s Closing Obligations” has the meaning set out in Clause 10.2.

 

“Luxco Exit Notice” has the meaning set out in Clause 13.1.1.

 

“Manager” means the manager (“zaakvoerder” / “gérant”) of the Company appointed
in accordance with Clause 5.4.

 

“Management Agreements” has the meaning set out in Clause 5.4.1.

 

9



--------------------------------------------------------------------------------

“Negotiation Period” has the meaning set out in Clause 13.3.1(ii) or 13.3.2(ii).

 

“Notification” has the meaning set out in Clause 17.11.3(i) and 17.11.3(ii).

 

“Notice of Joinder” has the meaning set out in Clause 17.11.3(iv).

 

“Offer Price” has the meaning in Clause 13.3.1(i)(b).

 

“Parties” means Shurgard and Luxco (each of them being referred to individually
as a “Party”).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorist Act of 2001 as
provided in Public Law 107-56.

 

“Payment Notice” has the meaning set out in Clause 4.2.1(ii).

 

“Period” has the meaning set out in Clause 4.2.2.

 

“Preliminary Plan and Budget” has the meaning set out in the Property and Asset
Management Agreement.

 

“Previous Proceedings” has the meaning set out in Clause 17.11.3(ii).

 

“Property” means the self-service storage facilities owned or leased and
recently constructed or to be constructed or in the course of construction to be
contributed to the Company by Shurgard pursuant to this Agreement.

 

“Property and Asset Management Agreement” is the agreement attached hereto as
Schedule 5.4.1(b).

 

“Purchase Option” has the meaning set out in Clause 4.2.2.

 

“Purchase Notice” has the meaning set out in Clause 13.9.2.

 

“Purchase Price” has the meaning set out in Clause 13.3.1(xiv)(a).

 

“Real Estate Package” means the package of information listed in Schedule 8.3(b)
relating to the Properties contributed to the Company at Closing, including the
description, development budget and proforma revenue projections.

 

“Relevant Agreements” has the meaning set out in Clause 17.11.1.

 

“Request to Intervene” has the meaning set out in Clause 17.11.3(iii).

 

“Residual Value” has the meaning set out in Clause 15.1.

 

“Rules” shall have the meaning as set out in Clause 17.11.1.

 

“Sale Notice” has the meaning set out in Clause 13.3.1(xiv)(a).

 

“Second Right of Offer” has the meaning set out in Clause 13.2.2 and 13.4.1.

 

“Shareholder(s)” means owner(s) of a Share.

 

“Shares” means all or part of the registered shares representing the Capital of
the Company, including voting and non-voting shares.

 

“Shurgard Equity Commitment” has the meaning set out in Clause 2.3.1.

 

“Shurgard Tranche 1” has the meaning set out in Clause 2.3.1(i).

 

10



--------------------------------------------------------------------------------

“Shurgard Tranche 2” has the meaning set out in Clause 2.3.1(ii).

 

“Shurgard’s Closing Obligations” has the meaning set out in Clause 10.3.

 

“Shurgard Exit Notice” has the meaning set out in Clause 13.1.1.

 

“Special Profit Participation 1” has the meaning set out in Clause 15.1.4.

 

“Special Profit Participation 2” has the meaning set out in Clause 15.1.5.

 

“Special Purpose Vehicles” means the wholly owned subsidiaries of Shurgard to be
contributed to the Company by Shurgard pursuant to this Agreement and including
those listed in Schedule 3.1 and Schedule 4.1.1(i), as well as certain companies
that are newly incorporated as (directly or indirectly) wholly owned
subsidiaries of the Company.

 

“SPV Shares” means the shares representing the entire capital of the Special
Purpose Vehicles.

 

“SSCI” means Shurgard Storage Centers Inc., a Washington corporation, having its
registered office at Valley Street 1155, Suite 400 – 98109-4426, Seattle—USA.

 

“Subsequent Proceedings” has the meaning set out in Clause 17.11.3(ii).

 

“Tag Along Price” has the meaning set out in Clause 13.9.1.

 

1.2 Interpretation

 

  1.2.1  The titles and headings included in this Agreement are for convenience
only and do not express in any way the intended understanding of the Parties.
They shall not be taken into account in the interpretation of the provisions of
this Agreement.

 

  1.2.2  The Schedules to this Agreement form an integral part hereof and any
reference to this Agreement includes the Schedules and vice versa.

 

  1.2.3  The original version of this Agreement has been drafted in English.
Should this Agreement be translated into French, Dutch or any other language,
the English version shall prevail among the Parties to the fullest extent
permitted by Belgian law, provided, however, that whenever French and/or Dutch
translations of certain words or expressions are contained in the original
English version of this Agreement, such translations shall be conclusive in
determining the Belgian legal concept(s) to which the Parties intended to refer.

 

  1.2.4  When using the expressions “shall use its best efforts” or “shall use
its best endeavours” (or any similar expression or any derivation thereof) in
this Agreement, the Parties intend to refer to the Belgian legal concept of
“obligation de moyen” / “middelenverbintenis”.

 

  1.2.5  When using the words “shall cause” or “shall procure that” (or any
similar expression or any derivation thereof), the Parties intend to refer to
the Belgian legal concept of “porte-fort” / “sterkmaking”.

 

  1.2.6  The words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”,
“herewith” and words of similar import shall refer to this Agreement as a whole
and not to any particular clause, paragraph or other subdivision.

 

  1.2.7  The word “transfer” and all forms and derivations thereof shall have
the meaning set out in Clause 12.1.1.

 

11



--------------------------------------------------------------------------------

  1.2.8  The words “include”, “includes”, “including” and all forms and
derivations thereof shall mean including but not limited to.

 

  1.2.9  The word “subsidiary” means a subsidiary (“filiale” /
“dochtervennootschap”) as defined in Article 6 of the Belgian Companies Code.

 

  1.2.10  All periods of time set out in this Agreement shall be calculated from
midnight to midnight. They shall start on the day following the day on which the
event triggering the relevant period of time has occurred. The due date for any
given action shall be included in the period of time. If such due date is not a
Business Day, the due date shall be postponed until the next Business Day.
Unless otherwise provided herein, all periods of time shall be calculated in
calendar days. All periods of time consisting of a number of months (or years)
shall be calculated from the day in the month (or year) when the triggering
event has occurred until the eve of the same day in the following month(s) (or
year(s)) (“de quantième à veille de quantième” / “van de zoveelste tot de dag
vóór de zoveelste”).

 

  1.2.11  Unless otherwise provided herein, all references to a fixed time of a
day shall mean Brussels time.

 

2 General Provisions

 

2.1 Form and Name of the Company

 

  2.1.1  Subject to the conditions precedent set forth in Clause 9, the Parties
hereby agree to subscribe for or purchase Shares in the Company for the purposes
and with the scope, restrictions and limitations set forth herein.

 

  2.1.2  The Company is incorporated and organized in the form of a “besloten
vennootschap met beperkte aansprakelijkheid” / “société privée à responsabilité
limitée”, which form shall not be changed without the express prior approval of
each Party.

 

  2.1.3  The name of the Company is “Second Shurgard”.

 

2.2 Capital Requirements of the Company

 

The total capital requirement (the “Capital Requirement”) for the Company will
be about EUR 240 million. This represents an estimate of the cost of land,
construction cost, development fee and initial pre-operating losses (including
any capitalised interest) for about 40 centres which will be owned and developed
by the Company through its Special Purpose Vehicles. Of the Company’s total
capital needs, about 38%, representing EUR 92 million, are to be funded through
capital contributions by the Parties (the “Equity”). An additional EUR 8 million
are to be funded by the Parties in accordance with Clause 4.5. Any remaining
amounts of the Company’s capital needs will be funded through the Credit
Facility to be obtained by the Company or any of its Affiliates.

 

2.3 Capital Commitments

 

  2.3.1  Capital Commitments of Shurgard

 

The total commitment of Shurgard under this Agreement for the incorporation of
the Company, the contribution of Special Purpose Vehicles to the Company and/or
the contribution in cash to the Company is EUR 20 million (the “Shurgard Equity

 

12



--------------------------------------------------------------------------------

Commitment”). This Shurgard Equity Commitment is divided into two tranches,
i.e., the “Shurgard Tranche 1” and the “Shurgard Tranche 2”:

 

  (i) without prejudice to the conditions precedent set out in Clause 9, the
Shurgard Tranche 1 amounting to EUR 12.5 million is fully and irrevocably
committed by Shurgard (subject to the Company entering into the Credit Facility)
and will be made available to the Company in accordance with Clauses 2, 3 and 4
and until the Capital of the Company reaches EUR 62.5 million.

 

  (ii) the Shurgard Tranche 2 amounting to an additional EUR 7.5 million is
committed in principle but will only be made available to the Company if Luxco
has not decided to opt out of the Luxco Tranche 2 as set out in Clause 2.3.3, in
which case the Shurgard Tranche 2 will be made available to the Company in
accordance with Clause 4, provided that EUR 1.6 million of the Shurgard Tranche
2 will only be made available to the Company in accordance with Clause 4.5. In
addition, upon the expiration of the time period provided for in Clause 2.3.3 in
connection with Luxco’s right to opt out of the Luxco Tranche 2 without Luxco
having exercised such right, the Parties shall cause the Company or any of its
Affiliates to pay to Shurgard the Debt Raising Fee 2.

 

  2.3.2  Capital Commitments of Luxco

 

The total commitment of Luxco under this Agreement for the acquisition of Class
B Shares from Shurgard pursuant to Clauses 3.2 and 4.2 and, as the case may be,
for the contribution in cash pursuant to Clauses 3.1.1 and 4.3 (excluding any
additional payments to be made to Shurgard pursuant to this Agreement or the
Management Agreements) is EUR 80 million (the “Luxco Equity Commitment”). This
Luxco Equity Commitment is divided into two tranches, i.e., the “Luxco Tranche
1” and the “Luxco Tranche 2”:

 

  (i) without prejudice to the conditions precedent set out in Clause 9, the
Luxco Tranche 1 amounting to EUR 50 million is fully and irrevocably committed
by Luxco (subject to the Company entering into the Credit Facility) and will be
made available to Shurgard or - if Clause 3.1.1 and/or Clause 4.3 applies—the
Company in accordance with Clauses 3 and 4 and until the Capital of the Company
reaches EUR 62.5 million.

 

  (ii) the Luxco Tranche 2 amounting to an additional EUR 30 million is
committed in principle but will only be made available to Shurgard or - if
Clause 4.3 applies - to the Company if Luxco has not decided to opt out of the
Luxco Tranche 2 as set out in Clause 2.3.3, in which case the Luxco Tranche 2
will be made available to Shurgard or - if Clause 4.3 applies - the Company in
accordance with Clause 4, provided that EUR 6.4 million of the Luxco Tranche 2
will only be made available to the Company in accordance with Clause 4.5. In
addition, upon the expiration of the time period provided for in Clause 2.3.3 in
connection with Luxco’s right to opt out of the Luxco Tranche 2 without Luxco
having exercised such right, the Parties shall cause the Company or any of its
Affiliates to pay to Shurgard the Debt Raising Fee 2.

 

13



--------------------------------------------------------------------------------

  2.3.3  Opt-Out

 

Luxco has the right to opt out of the Luxco Tranche 2, with no penalty, cost or
obligation, by sending to Shurgard a written notice substantially in the form
attached hereto as Schedule 2.3.3 prior to 1 June 2004 or within 75 days after
the Closing Date, whichever date comes the latest.

 

In case Luxco exercises this right to opt-out, neither Luxco nor Shurgard shall
have the obligation to fund the Luxco Tranche 2 or the Shurgard Tranche 2
respectively.

 

  2.3.4  Timing

 

The Equity shall be drawn by the Company through capital contributions by the
Parties as set out herein over a period of about 36 months after Closing, it
being understood that most of the investments will be made during the first 18
months after Closing. Drawdown of the Equity will be undertaken in accordance
with Clauses 3 and 4, it being understood that both Parties acknowledge and
agree that the drawdown will be conducted on an as needed basis.

 

2.4 Capital Deployment

 

  2.4.1  The commitments of Shurgard to contribute SPV Shares or cash (to fund
new developments) to the Company and sell Class B Shares to Luxco pursuant to
Clauses 3 and 4 and the commitments of Luxco to purchase Class B Shares from
Shurgard or to contribute cash (to fund new developments) to the Company
pursuant to Clauses 3 and 4 will terminate if either of the following events
occurs:

 

  (i) The Capital of the Company has been increased to EUR 92 million (such
amount to be increased, as the case may be, by any amounts contributed to the
Capital of the Company pursuant to sections (i) and/or (iii) of Clause 4.5),
notwithstanding that fewer than 40 Properties are at that date owned, directly
or indirectly, by the Company; or

 

  (ii) The Company owns, directly or indirectly, 40 Properties, in which event,
if the Capital of the Company is at that date less than EUR 92 million (such
amount to be increased, as the case may be, by any amounts contributed to the
Capital of the Company pursuant to sections (i) and/or (iii) of Clause 4.5),
more Properties may only be acquired by the Company by mutual agreement of the
Parties.

 

  2.4.2  If by 31 December 2005 the Company has acquired directly or indirectly,
fewer than 40 Properties and the Capital of the Company has not been increased
to EUR 92 million (such amount to be increased, as the case may be, by any
amounts contributed to the Capital of the Company pursuant to sections (i)
and/or (iii) of Clause 4.5), then Luxco has the right to require that the
commitments of the Parties under Clause 4 be extended until the earlier of:

 

  (i) the Company acquiring directly or indirectly 40 Properties;

 

  (ii) the Capital of the Company being increased to EUR 92 million (such amount
to be increased, as the case may be, by any amounts contributed to the Capital
of the Company pursuant to sections (i) and/or (iii) of Clause 4.5); and

 

  (iii) 30 June 2006.

 

14



--------------------------------------------------------------------------------

Luxco shall notify Shurgard of its decision to extend the commitments of the
Parties under this Clause not later than 31 December 2005.

 

For the purposes of calculating the amount of the Capital of the Company under
this Clause 2.4, any cash shortfalls anticipated after the opening of Properties
that have already been contributed will be considered in calculating whether the
Capital of the Company has reached EUR 92 million (such amount to be increased,
as the case may be, by any amounts contributed to the Capital of the Company
pursuant to sections (i) and/or (iii) of Clause 4.5). For the avoidance of
doubt, in the event that unallocated capital is not sufficient for the full
development of an additional Property, no additional Property may be
contributed.

 

  2.4.3  In the event that Luxco has not notified its decision to extend the
commitments of the Parties pursuant to Clause 2.4.2, these commitments may only
be extended by mutual agreement of the Parties.

 

2.5 Capital and Classes of Shares

 

  2.5.1  The Capital of the Company will be represented by registered shares
having no par value.

 

  2.5.2  The Shares will be divided into Class A Shares, Class B Shares and
Class C Shares. At all times, Class A Shares and Class C Shares shall represent
in the aggregate 20% of the Capital of the Company and Class B Shares shall
represent in the aggregate 80% of the Capital of the Company.

 

  2.5.3  Class A Shares and Class B Shares will be voting shares and Class C
Shares will be non voting shares.

 

  2.5.4  Class A Shares and Class B Shares will be treated pari passu. Class C
Shares, being non-voting Shares, will have certain additional rights.

 

2.6 Business of the Company

 

The business of the Company shall be to, directly or indirectly through its
Special Purpose Vehicles, own, develop, rent up, operate and sell self-service
storage facilities forming part of Shurgard’s development pipeline for 2004 and
2005 in France, Germany, The Netherlands, Denmark, Sweden and the United
Kingdom, to operate such facilities for use by members of the public (including
corporate entities), to sell and lease personal property, including vehicles,
storage containers and other property, used or useful to the users of such
facilities in connection with such storage (including the hauling of property to
and from such facilities), to engage in any and all general business activities
not inconsistent with the operation of such facilities and to sell such
self-service storage facilities. In furtherance of the Company’s purpose and
subject to the limitations set forth in this Agreement, the Company shall have
the power to enter into and perform contracts, to own, mortgage, pledge or
otherwise deal in property, real or personal, to exercise all rights, powers,
and privileges and other incidents of ownership with respect to assets or
investments, to borrow money and issue notes, drafts and bills of exchange, to
lend any of its assets or funds, and to carry on any other activities necessary
to, in connection with or incidental to, the foregoing.

 

2.7 Duration of the Company

 

The Company shall have an unlimited duration.

 

15



--------------------------------------------------------------------------------

2.8 Fiscal Year

 

The fiscal year of the Company shall start on 1 January and end on 31 December
of each year, provided that the first fiscal year shall start on the date of
incorporation of the Company and end on 31 December 2004.

 

2.9 Business Plan

 

The business plan for the first two years of operation of the Company as
remitted to the notary at the Company’s incorporation pursuant to article 215 of
the Belgian Companies Code is attached hereto as Schedule 2.9.

 

2.10 Articles of Association

 

The Company has been incorporated by Shurgard on 7 April 2004 with a Capital of
EUR 19,000 in accordance with the above provisions. The Parties agree that as
from the Closing Date, the Articles of Association of the Company shall conform
in all material respects to the text attached as Schedule 1.1.1.

 

2.11 Capital and Classes of Shares upon Incorporation

 

At the Company’s incorporation, the Shares have been divided into Class A Shares
(representing 10% of the Capital of the Company), Class B Shares (representing
80% of the Capital of the Company) and Class C Shares (representing 10% of the
Capital of the Company). Each Share has been fully paid up at a price of EUR
100.

 

2.12 Shareholders’ Decisions

 

Subject to Clause 5.5.3, except in the cases where the law or the Articles of
Association provide more stringent provisions, decisions by the shareholders’
meeting of the Company are taken by the majority of votes in each class of
voting shares taking part at the voting, irrespective of the number of voting
shares present at the meeting.

 

In the event that the law provides for a specific majority or quorum, such
specific majority or quorum shall be required in each class of voting shares,
without prejudice to the specific rights of the non-voting shares under
applicable law.

 

An abstention shall be considered as a negative vote.

 

3 Capital of the Company at Closing and Acquisition of Class B Shares by Luxco
at Closing

 

3.1 Increase of the Capital of the Company at Closing

 

At Closing, the Capital of the Company shall be increased by way of
contributions in cash, in kind or a combination of cash and kind as set out
hereafter (the “Capital Increase”). The amount of the Capital Increase and its
structure (cash, kind or combination of both) shall be determined by the Manager
of the Company, depending on the Company’s needs, but subject to the limitations
set out in Clauses 2.3.1(i) and 2.3.2(i).

 

  3.1.1  In case the Capital of the Company shall be increased by way of
contributions in cash, 20% of the Capital Increase will be subscribed and paid
up by Shurgard and the remaining 80% by Luxco. Class A Shares will be issued to
Shurgard and Class B Shares will be issued to Luxco.

 

16



--------------------------------------------------------------------------------

  3.1.2   In case the Capital of the Company shall be increased by way of
contributions in kind, the Capital Increase shall be subscribed and paid up by
the Parties as follows:

 

Shurgard irrevocably undertakes to contribute the SPV Shares listed in Schedule
3.1 at the net book value of such companies, as defined according to US GAAP,
increased by any losses accrued in the Special Purpose Vehicles prior to the
contribution, to the Capital of the Company. In consideration for this
contribution, Shurgard shall be issued fully paid Class A Shares and Class B
Shares of EUR 100 each. After such contribution, the total Class A Shares and
Class C Shares shall represent 20% of the Capital of the Company and the Class B
Shares shall represent 80% of the Capital of the Company.

 

The Parties acknowledge and accept that Schedule 3.1 may be updated at any time
until Closing to include additional SPV Shares which will be contributed to the
Company at Closing depending on which of the Properties underlying the Special
Purpose Vehicles have met the Investment and Operating Criteria at that date.

 

3.2 Acquisition of Class B Shares by Luxco at Closing

 

Luxco hereby irrevocably undertakes to purchase from Shurgard and Shurgard
hereby irrevocably undertakes to sell to Luxco, free of any liens, pledges or
encumbrances, at Closing all Class B Shares owned by Shurgard after the Capital
Increase for an amount of EUR 100 each. Such purchase shall be effected by
signing the share purchase agreement substantially in the form attached as
Schedule 3.2, recording and signing the transfer in the share register of the
Company and paying the purchase price.

 

3.3 Capital of the Company immediately after the Closing

 

  3.3.1   Immediately after Closing, the Capital of the Company shall amount to
such amount as will be the sum of EUR 19,000 and the amount of the Capital
Increase as determined by the Manager of the Company pursuant to Clause 3.1.
.The total Class A Shares and Class C Shares shall represent 20% of the Capital
of the Company and the Class B Shares shall represent 80% of the Capital of the
Company.

 

  3.3.2   The amount of the Capital immediately after Closing will be
constituted as follows:

 

  (i) An amount of EUR 19,000 which represents the Capital of the Company at
incorporation and which has been fully paid up by Shurgard.

 

  (ii) Prior to the Closing Date, Shurgard is entitled to gradually increase the
Capital of the Company through one or more capital contributions in cash or kind
against issuance of new fully paid Class A Shares and new fully paid Class B
Shares of EUR 100 each, it being understood that after each such capital
increase, the total Class A Shares and Class C Shares shall represent 20% of the
Capital of the Company and the Class B shares shall represent 80% of the Capital
of the Company.

 

  (iii) The amount of the Capital Increase made pursuant to Clause 3.1.

 

3.4 Funding Obligations at Closing

 

The funding obligations of the Parties pursuant to Clause 3, which can be
satisfied by contributions in cash, contributions in kind or a combination of
both, will amount to 80% of

 

17



--------------------------------------------------------------------------------

the amount determined by the Manager of the Company pursuant to Clause 3.3.1 for
Luxco (acquisition of Class B Shares and/or contribution in cash to the Company)
and to 20% of the amount determined by the Manager of the Company pursuant to
Clause 3.3.1 for Shurgard (incorporation of the Company, contribution of Special
Purpose Vehicles to the Company and/or contribution in cash to the Company).

 

4 Subsequent Capital Increases in the Company and Acquisitions of Additional
Class B Shares by Luxco

 

4.1 Capital Increases after Closing

 

  4.1.1  After Closing, the Capital of the Company will be increased from time
to time through contributions in kind by Shurgard of SPV Shares listed in
Schedule 4.1.1(i) This Schedule also contains a list of the Properties currently
under development by these Special Purpose Vehicles. Schedule 4.1.1(i) will be
updated by Shurgard from time to time to include additional Special Purpose
Vehicles with underlying Properties identified for development. Shurgard will
contribute all shares in the Special Purpose Vehicle to the Company but only
after the Property underlying the Special Purpose Vehicle has met the Investment
and Operating Criteria set out in Schedule 4.1.1(ii).

 

  4.1.2  The Properties consist of branded Shurgard self-service storage centres
in development or rent up in six markets, namely France, Germany, The
Netherlands, Denmark, Sweden and the United Kingdom, or in a selection of these
markets. Specific target geographic areas within these markets have been
pre-identified and approved as part of Shurgard expansion plans (the “Expansion
Plans”), which are listed under Schedule 4.1.2, and of which Luxco has received
a copy prior to the signing of this Agreement. The Parties shall use their best
efforts to ensure that the capital deployed in any single market shall represent
not more than one third of total capital deployed by the Company, provided that
in no circumstance shall France represent more than 40% of the total capital
deployed by the Company.

 

  4.1.3  Some of the Properties owned by the Special Purpose Vehicles to be
contributed to the Company are under construction or might just be opening, but
unless Parties agree otherwise, no new properties will be contributed, directly
or indirectly, to the Company for development after 31 December 2005, subject to
Clauses 2.4.2 and 2.4.3.

 

  4.1.4  Subject to Clause 2.3, all Properties, even if not mentioned in
Schedule 4.1.1.(i) but forming part of the Shurgard development pipeline, that
meet the Investment and Operating Criteria set out in Schedule 4.1.1.(ii) shall,
as soon as reasonably practicable and without delay after the last of the
criteria has been satisfied, also be contributed by Shurgard to the Company,
except for the properties listed in Schedule 4.1.4 which will not be contributed
to the Company.

 

  4.1.5  If a particular asset owned by a company of which shares are to be
contributed to the Capital of the Company does not meet the Investment and
Operating Criteria, such contribution will be subject to the prior written
approval of Luxco, it being understood that an approval by e-mail shall
constitute effective written approval for this purpose. After contribution to
the Company, such companies and their underlying properties will be subject to
the same provisions of this Agreement as, respectively, the Special Purpose
Vehicles and the Properties.

 

18



--------------------------------------------------------------------------------

  4.1.6  The shares in the Special Purpose Vehicles and in the companies
referred to in Clauses 4.1.4 and 4.1.5 to be contributed by Shurgard to the
Company will be contributed at the net book value of such companies, in
accordance with US GAAP, increased by any losses accrued in these companies
prior to the contribution.

 

  4.1.7  In consideration for each of these capital increases, 20% Class A
Shares of EUR 100 each and 80% Class B Shares of EUR 100 each will be issued to
Shurgard. These capital increases will be carried out over a period of 36 months
from Closing, but most of them will take place during the first 18 months in
accordance with the provisions of this Clause 4.

 

  4.1.8  Luxco hereby irrevocably undertakes to vote in favour of the capital
increases made pursuant to this Clause 4 and to waive any pre-emptive rights
(“droit de préference” / “voorkeurrecht”) it may have in this respect.

 

4.2 Acquisitions of Class B Shares by Luxco after Closing

 

  4.2.1  Luxco hereby irrevocably undertakes to purchase from Shurgard and
Shurgard hereby irrevocably undertakes to sell to Luxco, free of any liens,
pledges or encumbrances, all Class B Shares issued to Shurgard pursuant to
Clause 4.1, as follows:

 

  (i) Not less than 15 Business Days prior to the extraordinary shareholders’
meeting approving the relevant capital increase, Shurgard shall send to Luxco a
written notice substantially in the form attached hereto as Schedule 4.2.1(i)
(the “Contribution Notice”). This notice shall contain a description of the
Special Purpose Vehicles (or subsidiaries of Shurgard pursuant to Clause 4.1.5)
of which shares will be contributed to the Company and the draft report from the
Manager and the auditor of the Company as required by the legal provisions
applicable to capital contributions in kind.

 

Not more than one such capital increase shall take place during any calendar
month.

 

  (ii) Within 5 Business Days after the capital increase, Shurgard shall provide
Luxco with a share purchase agreement substantially in the form attached as
Schedule 3.2 signed in three originals by an authorised representative of
Shurgard and confirmation from the notary that the capital increase has
effectively taken place (the “Payment Notice”). The Payment Notice shall be
substantially in the form attached as Schedule 4.2.1(ii).

 

  (iii) Within 5 Business Days of the Payment Notice, Luxco shall provide
Shurgard with two originals of the share purchase agreement (one for Shurgard
and one to be kept in the share register of the Company), signed by an
authorised representative of Luxco and pay the purchase price of the relevant
Shares set forth in the share purchase agreement to Shurgard by transfer into
the account number mentioned in the Payment Notice. The ownership of the Shares
shall be transferred to Luxco on the date of receipt by Shurgard of the purchase
price.

 

  (iv) The price of the Class B Shares to be paid by Luxco will be equal to 80%
of the total value of the capital increase in the Company.

 

19



--------------------------------------------------------------------------------

  (v) The transfer shall be recorded and signed in the share register of the
Company by Shurgard and an attorney in fact appointed by Luxco in the share
purchase agreement on the date of receipt by Shurgard of the purchase price or
as soon as practicable thereafter.

 

  (vi) After each such acquisition by Luxco of Class B Shares, the latter will
hold 80% of all Shares and Shurgard will hold 20% of all Shares.

 

  4.2.2  If Luxco fails to comply with its obligation to pay the purchase price
of the Class B Shares as provided in Clause 4.2.1(iii), Shurgard shall send a
formal notice to Luxco (the “Formal Notice”) on or after the date of expiration
of the payment due date requesting this payment within 5 Business Days from the
receipt of the Formal Notice (the “Extended Payment Due Date”). If Luxco still
fails to pay the purchase price of the Class B Shares on the Extended Payment
Due Date, all rights attached to Shares already held by Luxco shall be
automatically suspended.

 

Without prejudice to the other sanctions mentioned herein, if Luxco still fails
to comply with its obligation to pay the purchase price of the Class B Shares
within thirty (30) Business Days (the “Period”) after the Extended Payment Due
Date, Shurgard shall have the right to purchase (the “Purchase Option”) all or
part of the Shares already held by Luxco for a price equal to the amount paid by
Luxco for such Shares. To be valid, the Purchase Option must be exercised not
later than three months after the Extended Payment Due Date. Notwithstanding the
exercise of the Purchase Option, Luxco remains liable for the future payment of
any outstanding amount of its Luxco Equity Commitment as defined in Clause
4.2.3. Luxco shall sell and transfer its Shares to Shurgard within 15 days after
Shurgard has notified to Luxco its intention to exercise the Purchase Option.
Shurgard shall pay the purchase price to Luxco at the closing of such sale.
Furthermore, Luxco shall be liable to the Company for interest on the late
payment accruing at a rate equal to 10 % from the Extended Payment Due Date
until such payment is made (“ Default Interest”).

 

Without prejudice to the sanctions mentioned in the previous paragraphs, if
Luxco fails to comply with its obligation to pay the purchase price of the Class
B Shares within the period provided in Clause 4.2.1(iii), Shurgard will be
discharged from its obligations under Clause 11.1.

 

  4.2.3  The total commitment of Luxco for the acquisition of Class B Shares
from Shurgard pursuant to Clauses 3.2 and 4.2 and, as the case may be, for the
contribution in cash pursuant to Clauses 3.1.1 and 4.3 (excluding any additional
payments to be made to Shurgard pursuant to this Agreement or the Management
Agreements) is EUR 80 million (the “Luxco Equity Commitment”). This Luxco Equity
Commitment is divided into two tranches, i.e., the “Luxco Tranche 1” and the
“Luxco Tranche 2” as set out in Clause 2.3.2.

 

  4.2.4  Without prejudice to the sanctions mentioned in the previous Clauses,
if Luxco fails to comply with its obligation to pay the purchase price of the
Class B Shares within the period of five Business Days provided in Clause
4.2.1(iii) or, as the case may be, to contribute cash in the Company pursuant to
Clause 4.3, the following rules will apply:

 

  (i) Luxco shall pay to Shurgard an indemnity (“dommages et intérêts” /
“schadevergoeding”) in a lump sum amount of EUR 5,000,000.

 

20



--------------------------------------------------------------------------------

  (ii) Clause 4.2.4(i) shall not apply if Luxco has purchased the Class B Shares
and made payment to Shurgard pursuant to Clauses 3.2 and 4.2.1(iii) and, as the
case may be, contributed cash in the Company pursuant to Clauses 3.1.1 and 4.3,
for a total amount of not less than EUR 50 million.

 

  4.2.5  If additional capital is required for the development of the Company,
the Parties shall mutually agree as to the source of such capital, giving
consideration to the availability of third-party loans, loans from the Parties,
and additional capital contributions.

 

  4.2.6  No interest shall accrue on any contribution to the capital of the
Company. No Party shall have the right to withdraw, or to be repaid, any capital
contributed by it, except as specifically provided in this Agreement.

 

  4.2.7  Except as set forth in this Agreement or in the Credit Facility, no
Party has any obligation to make any capital contributions or to extend any
loans to the Company.

 

4.3 Capital Contribution in Cash

 

  4.3.1  Shurgard shall always have the right to request Luxco to pay all or
part of its Luxco Equity Commitment through a contribution in cash in the
Company. Such request shall be made by sending a notice to Luxco substantially
in the form attached as Schedule 4.3.1. In such a case, 20% of any such capital
increase in cash will be subscribed and paid up by Shurgard and the remaining
80% by Luxco. Class A Shares will be issued to Shurgard and Class B Shares will
be issued to Luxco in consideration thereof.

 

  4.3.2  If Luxco fails to comply with any request to pay all or part of its
Luxco Equity Commitment through a contribution in cash to the Company pursuant
to Clause 4.3.1, Shurgard shall send a formal notice (the “Formal Notice”) on or
after the date of expiration of the payment due date requesting this payment
within five Business Days from the receipt of the Formal Notice (the “Extended
Payment Due Date”). If Luxco still fails to pay the cash contribution on the
Extended Payment Due Date then the provisions of Clauses 4.2.2 and 4.2.4 shall
apply.

 

4.4 Credit Facility

 

  4.4.1  The Company shall use its best efforts to secure a development loan
from the Lenders for an amount which, in aggregate, shall not be lower than
62.5% nor higher than 70% of the Direct Development Costs (the “Credit
Facility”). If a higher amount of debt is made available by the Lenders under
the Credit Agreement, the Equity in the Company shall be decreased
proportionally, pari passu with the Shares provided that the Parties shall
always use best efforts to ensure that the leverage ratio for the Company, as
defined by Debt:Equity, does not exceed 70:30 at any time.

 

  4.4.2  The Company shall not enter into the Credit Facility unless the terms
thereof are mutually agreeable to each of the Parties. Both Parties agree that
the terms set forward in the sample financing term sheet attached as Schedule
4.4.2 are generally acceptable and shall use their best efforts to ensure that
the Credit Facility is entered into on substantially similar terms. In the event
that Luxco exercises its right to opt out of the Luxco Tranche 2 as set out in
Clause 2.3.3, Shurgard shall not be obliged to contribute any further properties
and Luxco shall not be obliged to contribute any further funding.

 

21



--------------------------------------------------------------------------------

  4.4.3  Due Diligence

 

The Parties will cooperate and take all reasonable actions to comply with any
due diligence process required by the Lenders and to obtain the closing of the
Credit Facility.

 

4.5 Additional funding requirements

 

Parties agree that, subject to the non-exercise by Luxco of its right to opt out
of the Luxco Tranche 2 as set out in Clause 2.3.3, an amount of EUR 8 million,
consisting of EUR 1.6 million of the Shurgard Tranche 2 and EUR 6.4 million of
the Luxco Tranche 2, will only be made available to the Company or, under
paragraph (ii) of this Clause, to the Company or any of its Affiliates, for the
following purpose and under the following conditions:

 

  (i) In case the Parties agree to fund the acquisition and/or the development
of a certain Property by the Company solely through capital contributions by the
Parties (and therefore not – partially – through funds drawn under the Credit
Facility), an amount of up to EUR 8 million (less any amounts previously made
available to and not reimbursed by the Company in accordance with sections (ii)
and/or (iii) of this Clause 4.5) will be made available by the Parties to the
Company in accordance with Clauses 4.1, 4.2 and 4.3.

 

  (ii) In case the Parties agree that the Company or any of its Affiliates
requires a working capital facility to provide for the short term working
capital needs in the development phase of the Company or such Affiliate, a
working capital facility of an amount to be agreed between Parties but in no
event exceeding EUR 8 million (less any amounts previously made available to the
Company or its Affiliates in accordance with sections (i) and/or (iii) of this
Clause 4.5) will be made available by the Parties to the Company or its
Affiliates, in the form of loans provided under a working capital facility
agreement, in a form to be agreed by the Parties. Any indebtedness of the
Company or its Affiliates under such working capital facility agreement shall be
subordinated to the Credit Facility, under the terms of a subordination
agreement with the Lenders, as envisaged in the sample financing term sheet
attached as Schedule 4.4.2.

 

  (iii) In case of a Default (as defined in the Credit Facility) of the Company
under the Credit Facility, each Party shall subscribe for and fully pay up in
cash a capital increase of the Company in an amount of up to EUR 8 million (less
any amounts previously made available to and not reimbursed by the Company in
accordance with sections (i) and/or (ii) of this Clause 4.5), subject to terms
and conditions to be mutually agreed upon between the Parties, it being
understood that for any amount to be paid up pursuant to this Clause 4.5(iii),
20% will be paid up by Shurgard and 80% will be paid up by Luxco. In the case of
such a capital increase, all Shares to be issued to Shurgard will be Class A
Shares and all Shares to be issued to Luxco will be Class B Shares.

 

22



--------------------------------------------------------------------------------

5 Management of the Company

 

5.1 Operating Criteria

 

The Company shall operate in accordance with the following terms:

 

  5.1.1  The properties owned by the subsidiaries of the Company will be
developed, and shall be managed, in accordance with all applicable regulations
and shall be of a construction quality and of materials that are consistent with
the standards of other centres Shurgard has in its portfolio;

 

  5.1.2  The Company or its subsidiaries may acquire assets or develop projects
not listed in Schedule 4.1.1(i) provided that they meet the Investment and
Operating Criteria as set out in Schedule 4.1.1(ii). Any acquisition of assets
or development of projects which deviate substantially from the Investment and
Operating Criteria shall require the prior written approval of Luxco;

 

  5.1.3  The Management Agreements shall provide that the Properties shall be
operated in accordance with and comply with the Governance and Information
requirements described below in Clause 5.10; and

 

  5.1.4  The Company shall at all times be operated in line with Islamic
Shari’ah requirements as described under Clause 7.

 

5.2 Tax Status and Returns

 

  5.2.1  The Company shall prepare or cause to be prepared all tax returns and
statements, if any, that must be filed on behalf of the Company with any taxing
authority. Each Party shall have the right to review any such returns and
statements at any time.

 

  5.2.2  Notwithstanding the foregoing, Shurgard shall not have the authority to
settle any tax-related disputes in excess of EUR 250,000 with respect to the
Company without the prior written agreement of Luxco, such agreement not to be
unreasonably withheld.

 

  5.2.3  Notwithstanding any other provisions of this Agreement or the
Management Agreements, Shurgard may take all necessary actions to preserve the
continued qualification of SSCI as a Real Estate Investment Trust (REIT) for
United States federal income purposes, provided (i) that prior to taking such
action Shurgard shall give Luxco reasonable details of any proposed action and
consult with Luxco as to the likely implications of taking such action on the
joint venture, and (ii) that such action shall not have a material adverse
effect on the Company or that Luxco is indemnified and held harmless for any
such material adverse effect.

 

  5.2.4  Shurgard will be authorised to prepare and file all necessary US tax
reporting and elections for the Company as determined by Shurgard in its sole
discretion.

 

5.3 Designated Representatives

 

Each Party shall designate at least two individuals as such Party’s Designated
Representatives. Each Party shall authorize each of its Designated
Representatives, acting individually, to take all actions and approve all
matters that such Party is entitled or required to act upon in accordance with
this Agreement (subject to such Designated Representative’s delegated authority
within its Party’s governance structure), and the other Party shall be entitled
to rely upon all such actions taken and matters approved by a Designated
Representative. Luxco’s initial Designated Representatives are Asim Zafar,

 

23



--------------------------------------------------------------------------------

Muhannad M. Abulhasan and Henry Thompson, and Shurgard’s initial Designated
Representatives are Bruno Roqueplo and Steven De Tollenaere. A Party may at any
time replace one or more of its Designated Representatives by giving written
notice of the replacement to the other Party.

 

5.4 The Manager of the Company

 

  5.4.1  The Company shall engage Shurgard (or a related company designated by
Shurgard) to act as manager of the Company, the subsidiaries and the Properties,
on the terms set forth in the Development Agreement attached hereto as
Schedule 5.4.1(a) and the Property and Asset Management Agreement attached
hereto as Schedule 5.4.1(b) (herein collectively referred to as the “Management
Agreements”).

 

  5.4.2  In this capacity, Shurgard (or a related company designated by
Shurgard) shall also manage the subsidiaries of the Company. The Management
Agreements, providing Shurgard (or a related company designated by Shurgard) the
exclusive long-term right to manage the Company, its subsidiaries and the
underlying properties, are a material inducement to Shurgard entering into this
Agreement. The Management Agreements shall survive, without modification, the
sale or the, direct or indirect, transfer by the Company of its subsidiaries or
the underlying properties, or the sale of the Shares of the Company or any
change in control of the Company, subject to the termination provisions of the
Management Agreements.

 

  5.4.3  Shurgard shall be appointed at Closing as statutory Manager
(“statutaire zaakvoerder” / “gérant statutaire”) of the Company for the duration
of the Management Agreements.

 

  5.4.4  The Company shall at all time have one Manager only. If Shurgard were
to be replaced as Manager of the Company, the new Manager and any subsequent
Manager shall be elected from a list of at least two candidates to be proposed
by Class A Shareholders which shall inform the Class B Shareholders of the
identity of their nominees at least one week prior to the shareholders’ meeting
at which the Manager is to be appointed.

 

5.5 Competence of the Manager

 

  5.5.1  The Manager shall have the full power and authority to manage the
business of the Company. It is vested with the power to perform all acts
necessary or useful for the realisation of the corporate purpose of the Company
and has the power to do all things which are not expressly reserved by law or by
the Articles of Association to the shareholders’ meeting of the Company. The
business of the Company shall be conducted in accordance with this Agreement and
the Management Agreements and with the policies, decisions, guidelines and
budgets made or approved by the Parties through their respective Designated
Representatives.

 

  5.5.2  Decisions relating to the following items, shall require the prior
approval of the majority of votes within each class of Class A and Class B
Shares:

 

  (i) The approval of Credit Facility, or a change to the Credit Facility or a
refinancing;

 

24



--------------------------------------------------------------------------------

  (ii) Any change to the structure or legal entity form of the Company or any of
its subsidiaries; however, subject to Clause 5.2.3, Luxco hereby undertakes to
agree to changes proposed by Shurgard if so required to preserve SSCI’s
continued qualification as a REIT, provided such change does not have a material
adverse effect on the Company or Luxco will be indemnified and held harmless for
such material adverse effect on the Company;

 

  (iii) The addition of new shareholders (except pursuant to Clause 13.8);

 

  (iv) Any changes to the Management Agreements; however, Luxco hereby
undertakes to agree on any changes to the Management Agreements proposed by
Shurgard if so required to preserve SSCI’s continued qualification as a REIT
subject to Clause 5.2.3;

 

  (v) The termination, not for cause, of the Management Agreements, subject to
(a) a 120 days’ advance notice by both Parties to the Manager and (b) the
appointment of another Manager; in case of such termination, no Party nor the
Manager will be entitled to any indemnification from the other Party or will
have the right to buy or sell the Shares or the Assets (as defined in Clause
13.1.1) from or to the other Party;

 

  (vi) Any change to the pre-agreed Investment and Operating Criteria;

 

  (vii) Approval of any investment in a company which owns a property that
deviates substantially from the pre-agreed Investment and Operating Criteria;

 

  (viii) An extension of the scope of the Company, involving more properties
and/or capital than provided in this Agreement;

 

  (ix) The sale of any interest in a subsidiary of the Company (except pursuant
to Clauses 12 and 13);

 

  (x) The approval of any extraordinary expenditure, in excess of EUR 150,000,
as specified in Clause 5.5.4;

 

  (xi) The approval of the Preliminary Plan and Budget and of the Annual Plan
and Budget, which will be presented annually by Shurgard; and

 

  (xii) Any matter related directly to the Shari’ah compliance of the Company as
provided in Clause 7.

 

  (xiii) The hedging policy of the Company.

 

  5.5.3 

The Parties shall procure that as at and from the Closing Date the Company
irrevocably and exclusively grants to Luxco the right to terminate either of the
Management Agreements in the case of fraud, gross negligence, wilful misconduct
or material breach on the part of Shurgard on the terms and as provided in the
Management Agreements. Notwithstanding Clause 2.12, such a termination shall
only require a majority of 80% of all voting Shares of the Company, no majority
being required in each class of voting shares. In addition, notwithstanding the
general powers of the Manager to execute resolutions of the shareholders’
meeting and in view of the conflict of interest of Shurgard in this respect in
its capacity as Manager of the Company, such resolution adopted by the
shareholders’ meeting

 

25



--------------------------------------------------------------------------------

 

with the appropriate majority, shall be executed on behalf and for the account
of the Company by a third party, appointed for this purpose by the Shareholders
in accordance with article 260 of the Companies Code, deciding with a majority
of 80% of all voting Shares of the Company.

 

  5.5.4  For the purposes of Clause 5.5.2(x), an expenditure is deemed to be
extraordinary if it has not been provided for in the Preliminary Plan and Budget
or in the Annual Plan and Budget. In addition, the part of an expenditure in
excess of the amount provided for in the Preliminary Plan and Budget or in the
Annual Plan and Budget will also be considered as an extraordinary expenditure.
Examples of extraordinary expenditures are unplanned marketing activities,
additional operational expenses generated because of external factors (such as
traffic conditions in front of a store), insurance costs in excess of the amount
provided for in the Preliminary Plan and Budget or in the Annual Plan and
Budget.

 

5.6 Preliminary Plan and Budget and Annual Plan and Budget

 

The Preliminary Plan and Budget and the Annual Plan and Budget shall be prepared
pursuant to the applicable provisions of the Property and Asset Management
Agreement.

 

5.7 Implementation of Decisions

 

In its capacity as Manager of the Company, Shurgard is hereby authorized and
directed to implement the decisions of the Parties taken in accordance with this
Agreement, including disbursing Company funds in accordance with such decisions,
and to take such other actions on behalf of the Company as it deems necessary
and advisable to implement such decisions, including executing in the name of
and behalf of the Company all agreements, consents, certificates and other
documents reasonably necessary or advisable to implement such decisions.

 

5.8 Company Expenses

 

  5.8.1  Subject to the limitations of Clause 5.8.3, the Company shall pay and
be responsible for all reasonable costs and expenses incurred by or on behalf of
the Company or its subsidiaries. To the extent practicable, all Company expenses
shall be billed directly to and paid by the Company. If, however, acting within
the scope of such Party’s authority as granted by this Agreement, a Party should
incur any of those expenses, the Company shall promptly reimburse such Party for
such expenses upon receipt of satisfactory evidence of such payment.

 

  5.8.2  By way of illustration, and not in limitation upon the scope of Clause
5.8.1, the Company shall pay the following costs and expenses:

 

  (i) All notarial, state and local filing or similar expenses incurred by the
Parties in connection with the formation of the Company or acquisitions made by
the Company or its subsidiaries, such as transfer taxes;

 

  (ii) All costs and expenses incurred by or on behalf of Shurgard in accordance
with the Management Agreements that are allocable to and are to be borne by the
Company or its subsidiaries pursuant to the terms of the Management Agreements;
and

 

  (iii)

The actual out-of-pocket expenses incurred by a Party for goods, materials and
services used for or by the Company or its subsidiaries, provided any such
services performed by a Party must be approved in advance by the

 

26



--------------------------------------------------------------------------------

 

Company as part of the Annual Plan and Budget, the project proforma or otherwise
to be eligible for reimbursement.

 

  5.8.3  Except as expressly provided for herein or in the Management Agreements
or as hereafter approved by the Parties, no payment will be made to any Party
for the services of such Party or of any member, director, officer or employee
of such Party rendered in connection with the business or affairs of the Company
or its subsidiaries.

 

5.9 Directors’ and officers’ insurance

 

The Parties shall cause the Company to enter into appropriate directors
liability insurance covering the liability of the managers, directors and
officers of the Company and its subsidiaries.

 

5.10 Financial Information and Accounting

 

The Company shall supply each Party with financial information at the same time
as it is provided to those entities that are party to the Management Agreements.

 

5.11 Auditor

 

On or prior to the Closing Date, the Parties shall appoint Deloitte & Touche, or
any other Big Four accounting firm that would be appointed statutory auditor of
Shurgard, as statutory auditor of the Company.

 

5.12 Books and Records

 

The Parties shall keep or cause to be kept complete and accurate books and
records reflecting all financial activities of the Company. The books and
records shall be maintained at the principal place of business of the Company,
or at such other place as the Parties may mutually agree, and shall be available
for examination and duplication by each Party or its duly authorized
representative, at such Party’s expense, at any and all reasonable times.

 

5.13 Accounting Basis and Fiscal Year

 

The books and records of the Company for financial accounting purposes shall be
maintained in accordance with the accrual method of accounting and in accordance
with US generally accepted accounting principles. Financial statements for the
Company or its subsidiaries shall only be drawn up under local GAAP if so
required by applicable mandatory legislations.

 

5.14 Liquidators

 

In the event of a liquidation of the Company, the Parties agree to vote at the
extraordinary shareholders’ meeting of the Company appointing the liquidators of
the Company in such a way that a representative of each Shurgard and Luxco is
appointed as liquidator of the Company.

 

6 Distribution of Annual Cash Flow

 

6.1 Principles

 

Subject to the terms and conditions of the Credit Facility and the applicable
legal and tax restrictions, Distributable Cash Flow of the Company shall be
distributed on a quarterly basis in the form of dividends or advances on
dividends as follows:

 

  6.1.1  by preference to the Class C Shareholder for a total annual amount
equal to 1% of the Capital of the Company represented by the Class C Shares; and

 

27



--------------------------------------------------------------------------------

  6.1.2  the balance, if any, to the Class A Shareholder, Class B Shareholder
and Class C Shareholders prorata to the number of Shares they hold in the
Company.

 

As the purpose of the Company is to, directly or indirectly through its
subsidiaries, develop and own during the pre-stabilisation phase self-service
storage centres, Distributable Cash Flow is expected to be limited, occurring
only once a sufficient numbers of centres have reached break-even.

 

6.2 Investment of Distributable Cash Flow

 

Distributable Cash Flow which has not been distributed pursuant to Clause 6.1
should be used in such way as is mutually acceptable to the Parties. The Parties
will consider reimbursing outstanding debt, investment in Shari’ah compliant
investments or interest bearing accounts, and will jointly select the most
appropriate and economical use.

 

7 Shari’ah Compliance

 

7.1 Criteria

 

  7.1.1 The Shari’ah compliance obligations of the Company will be limited to
the obligation for the Company to use best efforts to be Shari’ah compliant as
described in a limitative way in Clause 7.1.2.

 

  7.1.2 Shurgard acknowledges that in order to be Shari’ah compliant, the
Company should not enter into a lease contract with a corporate entity which is
engaged in the distribution of liquor, pork products, gambling equipment or
pornography as a significant portion of its business if it intends to use the
space being leased to store such prohibited goods. Luxco acknowledges that in
the normal course of business, Shurgard is generally not aware of what tenants
may be storing in the self-service storage facilities owned or operated by the
Company.

 

  7.1.3 To the extent either Party finds that income from such tenants was
received by the Company and distributed to the Parties, the Parties will donate
the net income from such tenant to a charity to be jointly selected by the
Parties.

 

7.2 Compliance Determination

 

The Parties agree that Luxco will determine the Company’s compliance with
Shari’ah on an ongoing basis. Any costs associated with the monitoring for
Shari’ah compliance shall be paid by Luxco and subject to appropriate
confidentiality obligations and applicable legislation.

 

8 Representations and Warranties

 

8.1 Representations and Warranties by each Party

 

Each Party hereby represents and warrants to each other the following:

 

  8.1.1 It has the legal power, right and authority to consummate the
transactions contemplated hereby. All actions required to be taken by it to
consummate the transactions contemplated hereby have been taken.

 

28



--------------------------------------------------------------------------------

  8.1.2 This Agreement and all other documents that have been executed and
delivered by such Party pursuant to this Agreement constitute valid and binding
obligations of such Party, enforceable against such Party in accordance with
their respective terms.

 

8.2 Shurgard’s Representations and Warranties

 

Shurgard hereby represents and warrants to Luxco the following:

 

  8.2.1 Shurgard is a “société en commandite par actions” duly organized and
validly existing under the laws of Belgium and the individuals who executed this
Agreement on behalf of Shurgard have full power and authority to enter into this
Agreement. For all purposes Luxco is entitled to rely on the approval by either
of Shurgard’s Designated Representatives, acting individually, as to all matters
relating to or arising out of this Agreement and the transactions contemplated
hereby.

 

  8.2.2 Shurgard has the requisite power and authority to enter into and perform
this Agreement.

 

  8.2.3 None of the Special Purpose Vehicles has since the date of its
incorporation:

 

  (i) carried on business or traded in any capacity whatsoever, other than
entering into contracts to purchase, develop or manage any of the Properties
listed in Schedule 4.1.1(i);

 

  (ii) acquired or agreed to acquire any assets, other than in the course of
entering into the contracts referred to in Clause 8.2.3(i) above.

 

  8.2.4 The SPV Shares comprise, in each case, the whole of the issued share
capital of the Special Purpose Vehicles and are fully paid up and legally and
beneficially (either directly or indirectly) owned by Shurgard free from all or
any encumbrances, except with respect to Special Purpose Vehicles under German
law, of which approximately 5.2% of the shares will be held by Shurgard or an
Affiliated Company of Shurgard.

 

  8.2.5 The SPV Shares have been validly issued, are fully paid or are properly
credited as fully paid and constitute the whole of the issued share capital of
the Special Purpose Vehicles.

 

  8.2.6 Other than this Agreement, there is no agreement or commitment
outstanding (including any encumbrance) which calls for the issue or transfer
of, or accords to any person the right to call for the allotment or issue of
(whether exercisable now or in the future and whether contingent or not) any
shares in the capital of the Special Purpose Vehicles (including the SPV
Shares).

 

  8.2.7 Each of the Special Purpose Vehicles has complied in all material
respects with all applicable laws, including, without limitation, the provisions
of the national laws of each country in which it is incorporated as to filing of
returns, particulars, resolutions and other documents with the relevant public
authority and all legal requirements have been complied with in all material
respects in connection with the formation of each of the Special Purpose
Vehicles and with issues of shares and other securities.

 

29



--------------------------------------------------------------------------------

  8.2.8  No powers of attorney have been given by any of the Special Purpose
Vehicles which are presently outstanding except for powers of attorney given to
Shurgard employees or directors in the ordinary course of business.

 

  8.2.9  None of the Asset Companies has or ever has had any subsidiaries nor
has any of the Asset Companies ever owned the whole or any part of the issued
share capital of any other company or entity or have or have had the benefit of
any option or agreement to acquire all or any part of the share or loan capital
of any company.

 

  8.2.10  None of the Special Purpose Vehicles has ever given any financial
assistance in connection with the purchase of its own shares as would breach the
law of their country of incorporation.

 

  8.2.11  The statutory books and registers of each of the Special Purpose
Vehicles and all current books of account are written up to date and all such
documents and other legally required records, deeds, agreements and documents
relating to the affairs of each of the Special Purpose Vehicles are in its
possession or under its control or under the control of Shurgard.

 

  8.2.12  No order has been made, petition presented, resolution passed or
meeting convened for the winding up of any of the Special Purpose Vehicles or
for an administration order in respect of any of the Special Purpose Vehicles.

 

  8.2.13  No receiver, receiver and manager, administrative receiver or
liquidator has been appointed in respect of the business or the whole or any
part of the assets or undertaking of either of the Special Purpose Vehicles and,
to the best knowledge of Shurgard, there are no circumstances likely to give
rise to the appointment of any such receiver, receiver and manager,
administrative receiver or liquidator.

 

  8.2.14  The Asset Companies are the legal and beneficial owners or
leaseholders of the Properties.

 

  8.2.15  The Special Purpose Vehicles have no estate, right or interest of any
real property anywhere save for the Properties.

 

  8.2.16  There is no mortgage, charge or lien (whether legal or equitable,
fixed or floating), or other right in the nature of security or encumbrance,
option or right of first refusal (except to the benefit of a government body)
over any of the Properties, nor any agreement or commitment to create any of the
same, except for what is contemplated in and provided for by the Credit Facility
or disclosed by Shurgard to Luxco in the Real Estate Package or otherwise.

 

  8.2.17  None of the Special Purpose Vehicles is under any legal liability or
obligation to pay and has not given or made any ex-gratia arrangement or promise
to pay pensions, gratuities, superannuation allowances or the like to any of its
past or present officers or employees or their dependants and there are not now
any retirement benefit, pension or death benefit or similar funds, schemes or
arrangements in relation to or binding on any of the Special Purpose Vehicles.

 

  8.2.18 

Except to the extent as permitted by the UK joint employer agreement, the Danish
split payroll agreement and the Swedish split payroll agreement, pursuant to
which Shurgard’s relevant Affiliate in the UK, Denmark and Sweden and
respectively the UK Special Purpose Vehicle, the relevant Danish Special Purpose
Vehicle and the relevant Swedish Special Purpose Vehicle shall jointly employ
certain employees,

 

30



--------------------------------------------------------------------------------

 

none of the Special Purpose Vehicles has any employees and none has had any
employees since its date of incorporation nor is there any outstanding liability
to any of the Special Purpose Vehicles by any person who is now or has been an
officer or employee of any of the Special Purpose Vehicles.

 

  8.2.19  None of the Special Purpose Vehicles has by any act or default
committed:

 

  (i) any material criminal or unlawful acts in connection with its concerns or
affairs;

 

  (ii) any material breach of trust in relation to its concerns or affairs; or

 

  (iii) any material breach of contract or statutory duty or any tortuous act
which could lead to a claim against such Special Purpose Vehicles for indemnity,
compensation, restitution or an injunction.

 

  8.2.20  Except for the normal course of business in respect to the development
of the Properties, none of the Special Purpose Vehicles is or at any time has
been involved in any litigation, arbitration, tribunal, inquiry or other
proceedings or dispute resolution process, none of the foregoing is or are
pending or to the best knowledge of Shurgard threatened by or against any of the
Special Purpose Vehicles, and to the best knowledge of Shurgard, there are no
circumstances likely to lead to any of the foregoing or to any claim being made
against any of the Special Purpose Vehicles.

 

  8.2.21  At the signing of the Agreement, Shurgard has reviewed its tax
position in respect to the Company and the tax position of the Company, and
under the current rules, it is satisfied that the tax positions are acceptable
to it.

 

  8.2.22  The execution of this Agreement and the performance of the
transactions contemplated herein do not, by themselves, adversely affect SSCI’s
current qualification as a Real Estate Investment Trust (“REIT”) provided always
and without prejudice to Clause 5.2.3 that it is currently contemplated that
future fees otherwise payable to Shurgard pursuant to the terms hereby may be
assigned to affiliated entities of Shurgard to maintain ongoing qualification.

 

  8.2.23  The Real Estate Package has been prepared in accordance with
Shurgard’s own internal policies, standards and procedures and are to the best
of Shurgard’s knowledge and belief true and accurate and the Properties are as
represented in the said Real Estate Packages.

 

  8.2.24  The Properties satisfy the Investment and Operating Criteria save in
respect of any matter, which the Company has previously accepted in writing, as
not complying with the Investment and Operating Criteria.

 

  8.2.25  The Properties meet the requirements of the Credit Facility including
its requirements as to the value of the Property.

 

  8.2.26  All ground investigations reasonably necessary to ascertain
contamination of the Properties have been carried out.

 

  8.2.27  To the best of Shurgard’s knowledge and belief no material expenditure
will be required to be carried out by the Company to secure compliance with
current Environmental Law over and above the limit in the Investment and
Operating Criteria.

 

31



--------------------------------------------------------------------------------

  8.2.28  To the best of Shurgard’s knowledge and belief the Company will not be
exposed to liability under current Environmental Laws arising out of
contamination or pollution of the Property.

 

  8.2.29  Where any of the Properties are leasehold there is no material
subsisting breach or non-observance of any matter contained in any lease by
either the landlord or to the best of Shurgard’s knowledge, the tenant.

 

  8.2.30  There are no material outstanding actions, disputes, claims or demands
between the Special Purpose Vehicles and any third party affecting the
Properties or other proceedings or actions concerning the Properties for which
the Company will be liable and so far as Shurgard is aware to the best of its
knowledge and belief there are no circumstances currently existing which are
likely to give rise to any future material disputes.

 

  8.2.31  All building permits, permissions, consents and licences necessary to
commence and carry out the development of the Properties in accordance with the
Real Estate Package and thereafter to use the Properties for their intended use
have been obtained and such permissions are neither temporary or personal or
subject to conditions save for conditions which will be complied with by
Shurgard in the course of its development and use of the Properties on behalf of
the Company and which are conditions reasonably contemplated by the Real Estate
Packages or which do not affect the Investment and Operating Criteria or
otherwise are matters which the Company has previously accepted in writing.

 

  8.2.32  Shurgard has instructed duly qualified lawyers to carry out legal due
diligence appropriate for the relevant jurisdictions and is satisfied to the
best of its knowledge and belief that there are no matters affecting the
Properties which would prevent or restrict or adversely affect in a material way
the proposed development and use of the Properties in accordance with the Real
Estate Package.

 

  8.2.33  The corporate details set out in Schedules 3.1 and 4.1.1(i) are
correct in all material aspects.

 

8.3 Disclosure by Shurgard

 

A list of the documents provided by Shurgard to Luxco before the signing of this
Agreement is attached as Schedule 8.3(a) (the “Disclosure Schedule”). The
contents and scope of any representation and warranty of Clause 8.2 shall be
limited by the information contained in the documents listed in the Disclosure
Schedule. As the case may be, this list shall be updated at Closing with any
additional documents provided by Shurgard to Luxco between the signing of this
Agreement and Closing. The Disclosure Schedule includes the information
contained in the Real Estate Package attached as Schedule 8.3(b) which has been
remitted by Shurgard to Luxco at the signing of this Agreement and which may be
updated by Shurgard until Closing. Luxco agrees that Shurgard shall not be
liable under any of the Shurgard representations and warranties in Clause 8 for
claims or possible claims relating to or arising out of any matter that has been
disclosed in this Agreement or the Disclosure Schedule.

 

All updates of the documents listed in the Disclosure Schedule and Real Estate
Package shall take the form of a document describing, per Property, the
alterations and/or additional information to the Disclosure Schedule and Real
Estate Package remitted at signing of this Agreement.

 

32



--------------------------------------------------------------------------------

For the avoidance of doubt, this Clause shall not be deemed to derogate from the
principles set out in Clause 4.1.5.

 

8.4 Luxco’s Representations and Warranties

 

Luxco hereby represents and warrants to Shurgard the following:

 

  8.4.1  Luxco is a limited company duly organized and validly existing under
the laws of Luxembourg and the individuals who executed this Agreement on behalf
of Luxco have full power and authority to enter into this Agreement.

 

  8.4.2  For all purposes Shurgard is entitled to rely on the approval by either
of Luxco’s Designated Representatives, acting individually, as to all matters
relating to or arising out of this Agreement and the transactions contemplated
hereby.

 

  8.4.3  None of the investors in CaymanCo (i) is a Competitor of Shurgard, (ii)
is mentioned on any governmental or regulatory restricted list or subject to
economic sanctions including lists maintained by the Office of Foreign Asset
Control of the U.S. Department of Treasury, or (iii) is prohibited from
investing in US financial institutions pursuant to the Patriot Act.

 

  8.4.4  The transaction contemplated in this Agreement will not give rise to
any competition or anti trust issues caused directly or indirectly by it.

 

  8.4.5  At Closing, Luxco has reviewed its tax position in respect to the
Company and the tax position of the Company, and under the current rules, it is
satisfied that the tax positions are acceptable to it.

 

  8.4.6  Luxco has reviewed the sample financing term sheet attached as Schedule
4.4.2 and its terms and conditions are acceptable to it.

 

  8.4.7  Neither Luxco nor any of its Affiliated Companies has entered, directly
or indirectly, into any financing of or investment in another self-service
storage company active in Europe.

 

8.5 Updating Representations at Closing

 

The above representations and warranties are made on the date of this Agreement,
except for the representation and warranty made in Clause 8.4.5, which is made
on the Closing Date. In addition, each Party warrants to each other that the
above representations made by such Party shall be true and accurate on the
Closing Date. For the avoidance of doubt, the representations and warranties in
Clauses 8.2.3 to 8.2.32 inclusive only apply in respect of the Special Purpose
Vehicles and underlying Properties contributed to the Company at Closing under
Clause 3.1, and subject to the provisions of the Development Agreement.

 

8.6 Indemnification

 

  8.6.1 

All Parties hereby agree to indemnify and keep indemnified the other Party from
and against all demands, claims, liabilities, losses, costs and expenses
whatsoever (including reasonable legal expenses, together with value added and
similar taxes thereon (if applicable)), incurred by the other Party or any of
the Special Purpose Vehicles in connection with a breach of the representations
and warranties set out in Clause 8 and in the event of any dispute arising in
relation thereto, the provisions of Clause 17.11 shall apply. In order to
compute the damages, only the

 

33



--------------------------------------------------------------------------------

 

net cost for the Company or Special Purpose Vehicles (on an after tax basis)
shall be taken into account.

 

  8.6.2  If the same event, matter or circumstances can give rise to a claim
under several provisions of Clause 8, the Parties shall only be indemnified
once.

 

  8.6.3  For the purposes of this Clause 8, any damage incurred by the Company
or one of its subsidiaries in connection with any breach of the representations
and warranties of this Clause 8 shall be deemed to be incurred by the Parties in
proportion to the percentage of Shares held by the respective Party in the
Company.

 

  8.6.4  The breaching Party under Clause 8 shall have no obligation to
indemnify the other Party in respect of any claim for a breach of the
representations and warranties of Clause 8 unless a notification is given to the
breaching Party by the other Party within a period of three months after the
other Party became aware of such breach, provided that such notification is
received by the breaching Party (i) within a period of 24 months following the
Closing Date or (ii) prior to an exit by any Party pursuant to Clause 13,
whichever comes first. Notwithstanding the above, the representations and
warranties of Clauses 8.2.14 and 8.2.26 to 8.2.28 will only expire in the event
of an exit by any of the Parties pursuant to Clause 13, without prejudice to the
obligation of Luxco to notify any such breach within a period of 3 months after
becoming aware thereof.

 

  8.6.5  Neither Party shall have any obligation to indemnify the other Party in
respect of any claim under this Clause 8 arising from any single claim unless
the amount which would otherwise be recoverable under this Agreement in respect
of all claims in aggregate exceeds EUR 100,000. When the threshold of EUR
100,000 is met, the relevant Party shall be entitled to recover the total amount
of any such claim subject to a maximum aggregate amount equal to EUR 80,000,000.
For the avoidance of doubt, the amount of EUR 80,000,000 is the maximum amount
of the aggregate liability of each Party under this Agreement and all other
agreements referred herein.

 

  8.6.6  Neither Party shall have any obligation to indemnify the other Party in
respect of any claim under this Clause 8 if and to the extent that the damages
in respect of which the claim is made:

 

  (i) are covered by an insurance policy; or

 

  (ii) are recovered from any other third party.

 

Accordingly, any amount for which a Party would otherwise have been liable under
this Clause 8 shall be reduced by the amount of any insurance proceeds,
indemnification or other recovery that the Company or the relevant Party
received from any insurance company or any other third party in respect of the
damage which is the subject matter of the claim.

 

  8.6.7 A Party shall have no obligation to indemnify the other Party in respect
of any liability under this Clause 8 which is contingent (“obligation
conditionnelle ou éventuelle” / “voorwaardelijke of latente verbintenis”) unless
and until such contingent liability becomes an actual liability and is due and
payable.

 

34



--------------------------------------------------------------------------------

9 Conditions Precedent

 

9.1 Conditions

 

The obligations of the Parties under this Agreement are subject to the
satisfaction, on or before 1 June 2004 or such other date as the Parties may
agree, of each of the following conditions precedent:

 

  9.1.1  the closing of the Credit Facility upon terms and conditions
satisfactory to both Parties, it being agreed that a Credit Facility
substantially on the terms presented in the attached sample financing term sheet
as Schedule 4.4.2 is satisfactory to both Parties and that if the Credit
Facility has been secured for less than EUR 85 million, this condition precedent
will be considered as fulfilled provided that the Luxco Tranche 1 and the
Shurgard Tranche 1 will be reduced in the same proportion;

 

  9.1.2  the approval of the Credit Facility by the board of directors of
Shurgard and Luxco;

 

  9.1.3  the setting up of a structure to the full satisfaction of Shurgard, so
that the holding by the Company will not cause any consolidation obligation for
Shurgard or its Affiliated Companies and will not have any negative tax
consequences for the Company, its subsidiaries or Shurgard or its Affiliated
Companies as a result of the ownership of Luxco through off-shore entities; and

 

  9.1.4  all representations and warranties made by the Parties under Clause 8
are true and accurate on the Closing Date in all material respects.

 

9.2 Best Efforts Concerning the Satisfaction of the Conditions Precedent

 

Each of the Parties shall use its reasonable best efforts to ensure the due
satisfaction of the conditions precedent set out in Clause 9.1 as soon as
possible.

 

9.3 Non-Satisfaction

 

If any of the conditions precedent set out in Clause 9.1 is not satisfied on the
date specified in Clause 9.1, any Party shall have the right to terminate this
Agreement by giving fifteen days’ advance notice to the other Parties within
eight days after the above-mentioned date. After this eight-day period, all
Parties shall be deemed to have waived their right to terminate this Agreement
under this Clause 9.3.

 

10 Closing

 

10.1 Date and Place

 

The Capital Increase and Closing shall take place at Linklaters De Bandt office
(13 rue Brederode, 1000 Brussels) on or about 1 June 2004 before a notary public
of the office Berquin / Ockerman / Deckers / Spruyt / van der Vorst / Dekegel,
or 5 Business Days following the satisfaction of all conditions precedent set
out in Clause 9.1, whichever is the later (the “Closing Date”) or at such other
place or on such other date as may be agreed between the Parties.

 

35



--------------------------------------------------------------------------------

10.2 Luxco’s Closing Obligations

 

On the Closing Date, Luxco shall do all of the following (the “Luxco’s Closing
Obligations”):

 

  10.2.1  sign the share purchase agreement substantially in the form attached
as Schedule 3.2 ;

 

  10.2.2  pay the purchase price of the Class B Shares (as determined in Clause
3.2) to Shurgard by wire transfer on the account number indicated by Shurgard to
Luxco not less than 5 Business Days before the Closing Date;

 

  10.2.3  remit the bank certificate of a bank in Belgium, mutually agreed upon
by the Parties, certifying that the amount required for the paying up of 100% of
the Class B Shares to be subscribed by Luxco in accordance with Clause 3.1.1has
been paid in a blocked account, as required by Belgian law for a capital
increase in cash;

 

  10.2.4  deliver to Shurgard a legal opinion from Linklaters Loesch,
substantially in the form of the draft attached as Schedule10.2.4

 

10.3 Shurgard’s Closing Obligations

 

On the Closing Date, Shurgard shall do all of the following (the “Shurgard’s
Closing Obligations”):

 

  10.3.1  cause the Company to be duly incorporated and validly existing as
provided in Clause 2.

 

  10.3.2  deliver to the notary the report of the auditor and of the Manager
pursuant to Article 313 of the Belgian Companies Code, on the valuation of the
capital contribution in kind, if any;

 

  10.3.3  take all necessary actions so that the shares in the Special Purpose
Vehicles contributed to the Company at Closing are effectively transferred to
the Company, subject to the provisions of Clause 8.2.4, and provided, however,
that the shares in Shurgard Deutschland RE 2 GmbH (which is one of the Special
Purpose Vehicles) will be transferred to the Company as soon as reasonably
possible after Closing and in accordance with the terms of the Credit Agreement;

 

  10.3.4  sign the share purchase agreement substantially in the form attached
as Schedule 3.2;

 

  10.3.5  remit the bank certificate of a bank in Belgium, mutually agreed upon
by the Parties, certifying that the amount required for the paying up of 100% of
the Class A Shares to be subscribed by Shurgard in accordance with Clause
3.1.1has been paid in a blocked account, as required by Belgian law for a
capital increase in cash;

 

  10.3.6  execute the Management Agreements; and

 

  10.3.7  deliver to Luxco a legal opinion from Linklaters De Bandt,
substantially in the form of the draft attached as Schedule10.2.4.

 

36



--------------------------------------------------------------------------------

10.4 Both Parties’ Closing Obligations

 

On the Closing Date, both Parties shall do all of the following (“Both Parties’
Closing Obligations”):

 

  10.4.1  cause the Deed of Capital Increase substantially in the form attached
as Schedule 10.4.1 to be signed by their respective authorised representatives;

 

  10.4.2  record and sign in the share register of the Company the transfer of
the Class B Shares to Luxco pursuant to the share purchase agreement signed by
the Parties at Closing;

 

  10.4.3  hold a special shareholders’ meeting of the Company with the agenda
set out below, and adopt the resolutions approving each item on such agenda,
substantially in the form of the draft minutes attached as Schedule 10.4.3:

 

  (i) conflict of interest procedure with respect to the Management Agreements,
the Debt Raising Fee 1 and the Facility Management Fee;

 

  (ii) approval of the Development Agreement;

 

  (iii) approval of the Property and Asset Management Agreement;

 

  (iv) appointment of an attorney-in-fact to approve and execute the Management
Agreements;

 

  (v) approval of the Credit Facility and of the Debt Raising Fee 1;

 

  (vi) approval of the Facility Management Fee; and

 

  (vii) appointment and remuneration of statutory auditor.

 

  10.4.4  Management Agreements

 

cause the Company to execute the Management Agreements and to execute all
documents and take all actions required under these agreements.

 

  10.4.5  Credit Facility

 

cause the Company or any of its Affiliates to execute the Credit Facility and to
pay to Shurgard the Debt Raising Fee 1 and take all actions required under the
Credit Facility.

 

  10.4.6  Facility Management Fee

 

cause the Company or any of its Affiliates to pay to Shurgard the Facility
Management Fee.

 

10.5 Breach of Closing Obligations

 

  10.5.1  The effectiveness of each of each Party’s closing obligations is
conditional upon the fulfilment of the other Party’s closing obligations and
vice versa.

 

  10.5.2  If a Party fails to comply with any of its material closing
obligations, then all closing obligations that have already been fulfilled shall
be deemed null and void and the non-breaching Party shall have the right (in
addition to and without prejudice to all other rights and remedies available):

 

  (i)

to terminate this Agreement by giving fifteen days’ advance notice to the other
Party within eight days after the Closing Date, provided that, after this

 

37



--------------------------------------------------------------------------------

 

eight-day period, the non-breaching Party shall be deemed to have waived its
right to terminate this Agreement under this Clause 10.5.2;

 

  (ii) to effect the Closing so far as practicable having regard to the defaults
which have occurred; or

 

  (iii) to fix a new date for the Closing (not being more than fifteen days
after the agreed Closing Date) but provided that such deferral may only occur
once.

 

  10.5.3  If this Agreement is terminated by either Party pursuant to Clause
10.5.2 and except if the default was caused by a change in legislation between
the signing of the Agreement and the Closing which would have a material adverse
effect on the economics of the transaction, the defaulting Party shall pay to
the other Party an indemnity (“dommages et intérêts” / “schadevergoeding”) in a
lump sum amount of EUR 3,500,000. For the avoidance of doubt, it is specifically
provided that the non-obtaining of the Credit Facility by the Company or any of
its Affiliates will not be considered as a default under this Clause 10.5.3,
provided that each Party has used its best efforts in this respect.

 

11 Other Undertakings of the Parties after Closing

 

11.1 Non compete

 

Except as expressly provided in this Agreement, each Party and its Affiliated
Companies shall be free to engage in any and all business activities whatsoever,
including activities that compete with the Company’s business, except that:

 

  11.1.1  For a period of 18 months after Closing, Shurgard shall not enter into
any Islamically structured transaction or any transaction involving a Middle
Eastern investor, except for transactions with First Islamic Group, provided,
however, that this period will be reduced to 12 months as from Closing in case
Luxco exercises its right to opt out of the Luxco Tranche 2 in accordance with
Clause 2.3.3.

 

  11.1.2  Shurgard shall contribute, in accordance with the terms of this
Agreement, all Properties to the Company (through contributions of shares in the
relevant Special Purpose Vehicles), and shall not enter into competing joint
ventures that would slow down the development of the Company. Shurgard shall
promptly inform Luxco of any plans to develop real estate beyond the scope of
the Company, and Luxco acknowledges that Shurgard may enter into other
arrangements to fund such developments.

 

  11.1.3 

Neither Luxco nor any of its Affiliated Companies may enter, directly or
indirectly, into any financing of or investment in another self-service storage
company active in Europe for as long as Luxco is a shareholder of the Companyand
for a period of 12 months thereafter. Luxco procures and guarantees that neither
First Islamic, nor any of its Affiliated Companies will enter, directly or
indirectly, into any financing of or investment in another self-service storage
company active in Europe for as long as Luxco is a shareholder of the Company
and for a period of 12 months thereafter. However, this Clause 11.1.3 shall not
apply to (i) an investment in another self-service storage company active in
Europe if such company only became active in Europe after such investment has
been made, provided that this investment will not specifically fund the
activities in Europe, or (ii) an investment in the activities of a Competitor
(such as GE) which are wholly unrelated to the self-service storage

 

38



--------------------------------------------------------------------------------

 

activities of such Competitor, form a separate legal entity and appropriate
assurances are given to Shurgard that the funds provided by such investment will
not benefit the self storage activities of such Competitor in any way.

 

  11.1.4  If Shurgard becomes aware of any infringement of the provisions of
this Clause 11.1 by Luxco or any of its Affiliated Companies, Shurgard shall
give a notice to Luxco enjoining it to cease - or to procure to cease - any such
infringement and to return to full compliance with the provisions of this Clause
11.1 within fifteen days of such notice. In case of failure by Luxco or any of
its Affiliated Companies to comply with this injunction, Luxco shall be liable
to Shurgard to pay an indemnity (“dommages et intérêts” / “schadevergoeding”) to
be determined by the arbitral tribunal appointed pursuant to Clause 17.11,
taking into account the direct and indirect damages suffered by Shurgard as a
result from such violation and the fact that Shurgard attributes great
importance to the restrictions set out in this Clause 11.1. The above provisions
of this Clause 11.1.4 shall apply similarly if Luxco becomes aware of any
infringement of the provisions of this Clause 11.1 by Shurgard.

 

  11.1.5  Luxco and Shurgard acknowledge that the provisions of this Clause 11.1
are reasonable and necessary to protect their legitimate interests. However, if
any of the provisions of this Clause 11.1 shall ever be held to exceed the
limitations in duration, geographical area or scope or other limitations imposed
by applicable law, they shall not be nullified but the Parties shall be deemed
to have agreed to such provisions as conform with the maximum permitted by
applicable law, and any provision of this Clause 11.1 exceeding such limitations
shall be automatically amended accordingly.

 

11.2 Confidentiality and Announcements

 

  11.2.1  The contents of this Agreement are confidential, and subject to
Clauses 11.2.3 and 11.2.4, each Party is prohibited from disclosing all or any
part of this Agreement at any time (including after the Closing Date), except as
set out hereafter. Each Party shall cause its Affiliated Companies to adhere
also to the provisions of Clause 11.2.

 

  11.2.2  Subject to Clauses 11.2.3 and 11.2.4:

 

  (i) each Party shall treat as strictly confidential and not disclose or use
any information obtained in connection with the negotiations relating to this
Agreement;

 

  (ii) Luxco shall treat as strictly confidential and not disclose or use any
information relating to the Company, its Affiliated Companies and their
operations following the Closing Date;

 

  (iii) Luxco shall treat as strictly confidential and not disclose or use any
information relating to the business and financial affairs (including future
plans and targets) of Shurgard and Shurgard’s Affiliated Companies, including
any information obtained in connection with, or pursuant to, the Management
Agreements; and

 

  (iv) Shurgard shall treat as strictly confidential and not disclose or use any
information relating to the business and financial affairs (including future
plans and targets) of Luxco and its Affiliated Companies.

 

39



--------------------------------------------------------------------------------

  11.2.3  Clauses 11.2.1 and 11.2.2 shall not prohibit disclosure or use of any
information if and to the extent that:

 

  (i) the disclosure or use is necessary in order to allow any Party or any of
its Affiliated Companies to comply with any legal requirements to make any
announcement or to provide information to any public authority or stock
exchange;

 

  (ii) the disclosure or use is required for the purposes of any judicial or
arbitration proceedings arising out of or in connection with this Agreement;

 

  (iii) the disclosure is made to professional advisers of any Party or its
Affiliated Companies, who are subject to adequate professional confidentiality
rules;

 

  (iv) the information is or becomes publicly available (other than as a result
of any breach of this Agreement);

 

  (v) the information becomes available to the Party bound by this Clause 11.2
from a source which is not bound by any obligation of confidentiality in
relation to such information (as can be demonstrated by such Party’s written
records and other reasonable evidence); or

 

  (vi) the other Party has given prior written approval to the disclosure or
use.

 

  11.2.4  Clauses 11.2.1 and 11.2.2 shall not prohibit:

 

  (i) SSCI from disclosing any information to the public financial markets
(including financial analysts) in accordance with the ordinary current practice
of SSCI;

 

  (ii) Luxco from providing information to potential investors in CaymanCo in
order to carry out its syndication pursuant to Clause 12.3, subject to the
obtaining of satisfactory confidentiality commitments from such investors.

 

  11.2.5  The Parties shall take all necessary actions to ensure that no
accidental or unauthorised disclosure of the contents of this Agreement occurs.

 

  11.2.6  Luxco guarantees and procures that it, as well as its relevant
Affiliated Companies, will take all required actions so that any investor in
CaymanCo will be bound by the above obligations of this Clause 11.2 as of the
dates it invests in CaymanCo and until such time as it ceases to be an investor
in CaymanCo. Shurgard is the sole beneficiary of this obligation of the
investors.

 

11.3 Investors Information

 

  11.3.1 

Luxco warrants and shall certify to Shurgard and will provide sufficient
information including the identity of investors to enable Shurgard during the
term of this Agreement to confirm that at all times none of the investors in
CaymanCo (i) is a Competitor of Shurgard, (ii) is mentioned on any governmental
or regulatory restricted list or subject to economic sanctions including lists
maintained by the Office of Foreign Asset Control of the U.S. Department of
Treasury, or (iii) is prohibited from investing in US financial institutions
pursuant to the Patriot Act or the other laws described in Clause 12.3.8 below.
Luxco acknowledges that Shurgard may be subject to applicable laws (similar to
those described in Clause 12.3.8 below adopted in the US or other countries) as
they may change from time to time. In the event that such laws apply to this
transaction, Shurgard shall notify

 

40



--------------------------------------------------------------------------------

 

Luxco, in writing, of the applicable requirements and Luxco shall use its best
efforts to provide the information required by applicable law.

 

  11.3.2  Shurgard and the Company shall be permitted and authorised, with prior
notice to (unless prohibited by applicable law), permission from (unless
prohibited by applicable law) and subsequent report to Luxco (unless prohibited
by applicable law), to disclose and provide any confidential information in
response to any governmental inquiry or reporting obligation regarding Luxco,
CaymanCo and its investors.

 

11.4 Sanctions

 

  11.4.1  Unless otherwise expressly provided in this Agreement, in the case of
an infringement by Luxco or any of its Affiliated Companies of any provisions of
Clause 11.2, Luxco shall be liable to Shurgard for an indemnity (“dommages et
intérêts” / “schadevergoeding”) in a lump sum amount of EUR 500,000. The above
sanctions will apply similarly in case of an infringement by Shurgard or any of
its Affiliated Companies of any provisions of Clause 11.2.

 

  11.4.2  If Shurgard becomes aware of any infringement of the provisions of
Clause 11.3 by Luxco or any of its Affiliated Companies, Shurgard shall give a
notice to Luxco enjoining it to cease - or to procure to cease - any such
infringement and to return to full compliance with the provisions of this Clause
11.3 within fifteen days of such notice. In case of failure by Luxco or any of
its Affiliated Companies to comply with this injunction, Luxco shall pay to
Shurgard an indemnity (“dommages et intérêts” / “schadevergoeding”) to be
determined by the arbitral tribunal appointed pursuant to Clause 17.11, taking
into account the direct and indirect damages suffered by Shurgard as a result
from such violation and the fact that Shurgard attributes great importance to
the restrictions set out in this Clause 11.3.

 

11.5 Obligation for Shurgard to re-acquire certain Properties

 

If the Company or its subsidiaries have acquired one or more Properties which do
not meet the requirements for debt funding as set out in the Credit Agreement,
Shurgard undertakes to purchase such Properties from the Company or its
subsidiaries at cost at the first request thereto from the Company.

 

11.6 Payment of the Facility Management Fee

 

The Parties shall cause the Company or any of its Affiliates to pay an amount of
EUR 250,000 to Shurgard at Closing (see Clause 10.4.3(vi)) (the “Facility
Management Fee”) as consideration for the management of the Credit Facility.

 

12 Sale, Assignment or Transfer of Company Interests

 

12.1 Prohibited Transfers

 

  12.1.1  Except as specifically permitted in this Clause 12 or in Clause 13 or
otherwise agreed between the Parties, no Party may sell, assign, contribute,
transfer, pledge, encumber, or grant a lien or security interest in, or make a
gift of (any such transaction, including any merger with or any split-up into,
another legal entity, being generically referred to as a “transfer” in this
Agreement and the verb “transfer” being construed accordingly) all or any part
of its Shares in the Company.

 

  12.1.2  Any such transfer prohibited by Clause 12 or 13 shall be ineffective,
null and void.

 

41



--------------------------------------------------------------------------------

12.2 Unrestricted Transfers

 

Notwithstanding the foregoing, the Shares may be freely transferred (i) to the
Shareholders of the same class of Shares or (ii) by a Shareholder to an
Affiliated Company of such Shareholder, provided that the Affiliated Company
undertakes to retransfer the Shares to such Shareholder when the Affiliated
Company ceases to be an Affiliated Company of such Shareholder or (iii) to the
Royal Bank of Scotland plc acting as facility agent under the Credit Agreement
or (iv) to any person elected pursuant to the procedure set out in the law of 5
May 1872 on commercial pledges, upon the occurrence of an Event of Default, as
defined in the Credit Agreement, and which is outstanding.

 

12.3 Indirect Transfers in Luxco

 

  12.3.1  Indirect interests in Luxco may be syndicated by First Islamic through
CaymanCo to offshore investors pursuant to a private placement memorandum
prepared by First Islamic and such investors may trade their interests through
First Islamic, provided, however, that such syndication may not engage in any
directed selling efforts (within the meaning of Rule 902 under Regulation S of
the United States Securities Act of 1993) with respect to direct or indirect
interests in the Company and will comply with the offering restrictions
requirement of Regulation S. Specifically, no direct or indirect interests in
the Company may be offered, sold or otherwise transferred to any U.S. Person, as
that term is defined in Regulation S, target or involve in any way investors in
the US or in Europe.

 

  12.3.2  Such trading of indirect shareholding interests shall not impact
Luxco’s commitment or ability to close/fund its investment in the Company, the
operations of the Company, nor the relationship between Shurgard and Luxco.
Luxco may syndicate the indirect interests in the Company in tranches; the
underwriting commitment to the Company is for the total 80% Equity of the
Company and is not subject to syndication.

 

  12.3.3  Luxco guarantees and procures that Luxco will, directly or indirectly,
effectively remain at all times under the full control of First Islamic
personnel or personnel of its Affiliated Companies and that the investors in
CaymanCo will have no right whatsoever and not even a consultation right on the
decisions or actions to be taken by Luxco.

 

  12.3.4  For the avoidance of doubt, Shurgard or any of its Affiliated
Companies shall not be considered in any way to be co-sponsoring the syndication
mentioned under Clause 12.3.2 or at any time be requested by Luxco to co-sponsor
or assist with such syndication.

 

  12.3.5  Luxco guarantees and procures that the above syndication referred to
in Clause 12.3.2 will not cause Shurgard or any of its Affiliated Companies to
be subject to the provisions of any securities laws whatsoever.

 

  12.3.6  Luxco guarantees and procures that Shurgard, SSCI and their
shareholders, partners, managers, directors, officers, employees and Affiliated
Companies will be held harmless from any claim, damages, expenses or other cost
arising from the syndication including, without limitation, any such claims,
damages, expenses or costs associated with matters arising from non-compliance
with securities laws relating to the syndication and offering.

 

42



--------------------------------------------------------------------------------

  12.3.7  Luxco guarantees and procures that shares or any other interest in
CaymanCo will not be held, directly or indirectly, at any time by (i) a
Competitor of Shurgard, (ii) a person mentioned on any governmental or
regulatory restricted list or subject to economic sanctions including lists
maintained by the Office of Foreign Asset Control of the U.S. Department of
Treasury, or (iii) a person who is prohibited from investing in US financial
institutions pursuant to the Patriot Act.

 

  12.3.8  Luxco agrees to use its reasonable best efforts to ensure that no
contribution or payment by CaymanCo (through Luxco) to the Company shall cause
the Company or Shurgard to be in violation of the Patriot Act, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001. Luxco will promptly notify Shurgard if to Luxco’s
knowledge, there has been any violation of this Clause 12.3.8.

 

  12.3.9  Luxco undertakes to indemnify and hold harmless the Company, SSCI,
Shurgard or their Affiliated Companies for any damage resulting from the above
syndication or the non-compliance by Luxco or any of its Affiliated Companies
with the provisions of this Clause 12.

 

13 Exit Strategy

 

13.1 Timing

 

  13.1.1  Both Parties agree that they intend to contemplate an exit when the
Properties have reached maturity and therefore undertake not to transfer their
Shares before the fifth anniversary of the Closing, provided that the exit
procedure may be commenced at any time if both Parties agree to do so. The exit
procedure may also be commenced at any time after the fifth anniversary of the
Closing, by (i) Shurgard by notifying to Luxco its intention to purchase the
Shares held by Luxco or the assets of the Company (i.e., the shares of the
subsidiaries of the Company or the underlying properties in the subsidiaries)
(the “Assets”) (the “Shurgard Exit Notice”) or (ii) Luxco by notifying to
Shurgard its intention to sell the Assets or its Shares to Shurgard or to a
third party (the “Luxco Exit Notice”).

 

  13.1.2  The exit procedure may also be commenced by Luxco within six months
following the termination of either of the Management Agreements for fraud,
gross negligence, wilful misconduct or material breach on the part of Shurgard
on the terms and as provided in the Management Agreements.

 

  13.1.3  The exit procedure may also be commenced by the non-defaulting Party
in the case of a violation by the other Party of Clause 11.1. In such a case,
the exit procedure must be exercised within 6 months of the notice mentioned
under Clause 11.1.4.

 

  13.1.4  The exit procedure may also be commenced if SSCI is no longer involved
in Shurgard in a similar way as at the time of the Closing or is no longer,
directly or indirectly, the largest shareholder of Shurgard or is no longer
responsible for its management. This Clause shall not apply if Shurgard is
listed on a recognised stock exchange, provided that SSCI, directly or
indirectly, continues to hold at least 5% of the economic interest in Shurgard
and that Shurgard operates under the name “Shurgard” or any other name under
which its US parent trades.

 

43



--------------------------------------------------------------------------------

13.2 Principles

 

  13.2.1  In the event that the exit procedure is commenced by either Shurgard
or Luxco, Shurgard, prior to any other party shall have the right, at Shurgard’s
sole discretion, to purchase the Assets or the Shares held by Luxco (the “First
Right of Offer”) in accordance with this Clause 13. This First Right of Offer
applies if Shurgard wishes to purchase the Assets or the Shares, for its own
account, or together with or for the account of another investor, having a
different investment profile than First Islamic, such as a pension fund, a multi
investor vehicle also owning other Shurgard assets or a listed investment
vehicle.

 

  13.2.2  Subject to Clause 13.4, Luxco shall have the right to enter into
exclusive negotiations with Shurgard, to propose to set up a new joint venture
(or restructure the Company) to form a stabilised joint venture with Shurgard to
own the centres developed by the Company or its subsidiaries (the “Second Right
of Offer”).

 

  13.2.3  The exit procedure may only be commenced for the purchase or sale of
all the Assets or all the Shares held by Luxco; it cannot be triggered for a
portion of such Assets or Shares only, unless the Parties agree so.

 

  13.2.4  The Parties will co-operate to structure the exit in a manner that
minimises overall applicable taxes and other costs.

 

  13.2.5  In the event the exit procedure is commenced, the procedure set out in
this Clause 13 will apply.

 

13.3 First Right of Offer to Shurgard

 

  13.3.1  Exit triggered by Shurgard

 

If the exit procedure is commenced by Shurgard, the following procedure will
apply:

 

  (i) The Shurgard Exit Notice shall contain the following information:

 

  (a) whether Shurgard wishes to purchase the Assets or the Shares, for its own
account, or together with or for the account of another investor, having a
different investment profile than First Islamic, such as a pension fund, a multi
investor vehicle owning also other Shurgard assets or a listed investment
vehicle;

 

  (b) Shurgard’s calculation of the Fair Market Value of the Assets or the
Shares with the details of such calculation in accordance with the rules set out
in Clause 13.6 (the “Offer Price”); and

 

  (c) the other conditions under which the Assets or the Shares would be
transferred.

 

  (ii) During a period of 90 days following the date of the Shurgard Exit Notice
(the “Negotiation Period”), the Parties shall in good faith negotiate on the
basis of the Shurgard Exit Notice the terms and conditions of a purchase and
sale of the Assets or Shares held by Luxco. During such period, Shurgard shall
provide Luxco with all information in its possession reasonably requested by
Luxco allowing the latter to assess the Offer Price. During the Negotiation
Period, Luxco may require the Company to provide it with an update of the
valuation reports made on a regular basis for the benefit of the Lenders.

 

44



--------------------------------------------------------------------------------

  (iii) If the Parties are not able to reach an agreement on the terms and
conditions of a sale and purchase of the Shares or Assets within the Negotiation
Period, the Parties shall appoint two independent experts as set out
hereinafter.

 

  (iv) Shurgard shall within 5 days after the expiry of the Negotiation Period
provide Luxco with a list of names of 4 independent reputable appraisers with
experience in the valuation of the asset class to which the Assets belong.

 

  (v) Within 21 days after receipt by Luxco of the above list, Luxco shall
select 2 out of the 4 experts as independent expert (the “Independent Experts”).
During such 21 days period Luxco shall be allowed to interview the experts named
on the list with a view to selecting two of them. The Independent Experts may
either use their own pan-European network, or co-ordinate competent and
reputable local experts in the different markets.

 

  (vi) The Parties shall bear the Independent Expert’s fees pro rata to their
equity holding in the Company.

 

  (vii) The Independent Experts shall determine the Fair Market Value of the
Assets or Shares held by Luxco, as the case may be, in accordance with the rules
set out herein.

 

  (viii) Each Independent Expert shall, independently of each other, determine
the Fair Market Value of the Shares or Assets. Within 60 days after their
appointment, they will each send their draft appraisal report to both Luxco and
Shurgard. Within 15 days after receipt of the last received appraisal report,
the Parties will provide each of the Independent Experts with their comments and
arguments on the respective reports of the Independent Experts. Each Independent
Expert will only receive the comments on its report (and not on the report of
the other Independent Expert), but Parties shall always copy each other on all
correspondence with the Independent Experts. Together with their comments the
Parties can request a meeting with each of the Independent Experts; after having
received the comments of the Parties, the Independent Experts can also request a
meeting with the Parties. Such meetings will always be held in the presence of
representatives of each Party upon at least 7 days prior written notice provided
that always only one Independent Expert at the time can attend such meetings.
The Independent Experts shall send their final appraisal report to both Parties
at the latest within 45 days after receipt by the Parties of the last received
draft appraisal report.

 

  (ix) On the basis of the 2 final appraisal reports the arbitrated price shall
be computed which shall be equal to the average of the Fair Market Values as
determined by each Independent Expert (the “Arbitrated Price”).

 

  (x)

If the Arbitrated Price does not value the Assets or the Shares at least on a 9%
or lower capitalisation rate on existing (i.e. the quarter immediately preceding
the quarter in which the two Independent Experts have been selected by Luxco)
annualised NOI on a consolidated basis, Luxco will, at its sole choice, have the
right to either delay the exit one or more times for a period up to a maximum of
three years after the fifth anniversary of the

 

45



--------------------------------------------------------------------------------

 

Closing in accordance with Clause 13.3.1(xiii), or offer the Assets or the
Shares in the open market. In the latter case, Shurgard will have a right of
first refusal on the Assets or the Shares pursuant to Clause 13.3.1(xiv).

 

  (xi) If the Arbitrated Price values the Assets or the Shares at least on a 9%
capitalisation rate on existing (i.e. the quarter immediately preceding the
quarter in which the two Independent Experts have been selected by Luxco)
annualised NOI on a consolidated basis or if Luxco has not notified its
intention to delay the exit or to offer the Assets or the Shares in the market
pursuant to Clause 13.3.1(x) within ten days of the determination of the Fair
Market Value by the Independent Experts, the following rules will apply:

 

  (a) If the Arbitrated Price is higher than the Offer Price:

 

  • Shurgard shall have the right to match the Arbitrated Price and purchase the
Shares or Assets at such Arbitrated Price; or

 

  • Shurgard shall have the right to try to negotiate with Luxco during a period
of at least 14 days a price lower than the Arbitrated Price acceptable to both
Parties; or

 

  • if Shurgard does not want to match the Arbitrated Price and Parties do not
agree on an alternative price, Luxco shall have the right to offer the Assets or
its Shares in the open market at a price at least equal to the Arbitrated Price
subject to a right of first refusal for Shurgard as set out in Clause
13.3.1(xiv); if the Shares or Assets can not be sold by Luxco at a price at
least equal to 97% of the Arbitrated Price within a period of 4 months after the
last received final report of the Independent Expert, the portfolio shall be
removed from the market and the entire procedure as set out in this Clause needs
to be recommenced in the event of a sale of the Assets or Shares.

 

  (b) If the Arbitrated Price is lower than the Offer Price

 

  • Shurgard shall have the right to purchase the Shares or Assets at the Offer
Price; or

 

  • Shurgard can withdraw its offer to purchase the Shares or Assets; or

 

  • Shurgard shall have the right to try to negotiate with Luxco during a period
of at least 14 days a price lower than the Offer Price acceptable to both
Parties; or

 

  •

if Shurgard does not want to pay the Offer Price and Parties do not agree on an
alternative price, Luxco shall have the right to offer the Assets or its Shares
in the open market at a price at least equal to the Offer Price subject to a
right of first refusal for Shurgard as set out in Clause 13.3.1(xiv); if the
Shares or Assets can not be sold by Luxco at a price at least

 

46



--------------------------------------------------------------------------------

 

equal to 97% of the Offer Price within a period of 4 months after the last
received final report of the Independent Expert, the portfolio shall be removed
from the market and the entire procedure as set out in this Clause needs to be
recommenced in the event of a sale of the Assets or Shares.

 

  (xii) In the event of a sale and purchase of the Shares or Assets being agreed
between the Parties, depending if a sale of Assets or Shares is contemplated

 

  (a) the Shares shall be transferred to Shurgard upon payment by Shurgard to
Luxco of the price of the Shares, determined as set out herein, minus the amount
of the Special Profit Participation 1 and Special Profit Participation 2 as
determined pursuant to Clause 15.1; or

 

  (b) the Assets shall be transferred to Shurgard upon payment by Shurgard to
the Company of the price of the Assets, determined as set out herein, and Clause
13.5 will apply.

 

  (xiii) If Luxco decides to delay the exit pursuant to Clause 13.3.1(x), it
shall so notify Shurgard within ten days of the determination of the Fair Market
Value by the Independent Experts. Such notification shall indicate the period
for which the exit shall be delayed with a maximum of three years following the
fifth anniversary of the Closing. During such period both Parties shall have the
ongoing right at any time to trigger an exit subject to the procedure set out in
Clause 13.3.1 (if triggered by Shurgard) or Clause 13.3.2 (if triggered by
Luxco).

 

  (xiv) If Luxco decides to market the Assets or the Shares pursuant to Clause
13.3.1(x) or (xi), it shall so notify Shurgard within ten days of the
determination of the Fair Market Value by the Independent Experts. In such a
case, the following procedure will apply:

 

  (a) Luxco must within 30 days of the notice referred to in Clause 13.3.1(xiv)
above, notify (the “Sale Notice”) Shurgard indicating (i) the surname, given
names, occupation, or in the case of a corporate entity the corporate name and
registered office, of the candidate-purchaser (the “Candidate-Purchaser”), (ii)
whether Luxco wishes to transfer the Assets or the Shares, (iii) the price the
Candidate-Purchaser is willing to pay (the “Purchase Price”) as well as (iv) the
other conditions under which the Assets or the Shares would be transferred.

 

  (b) Shurgard shall have a right of first refusal to purchase the Assets or the
Shares.

 

  (c) This right of first refusal must be exercised for all of the Assets or
Shares and cannot be exercised for a portion thereof.

 

  (d) In case Shurgard wishes to purchase the Assets or the Shares it shall,
within 30 days of the date of the Sale Notice, so notify Luxco and the following
relevant rules will apply, depending if a sale of Assets or Shares is
contemplated:

 

47



--------------------------------------------------------------------------------

  (I) the Shares shall be transferred to Shurgard upon payment by Shurgard to
Luxco of the Purchase Price minus the amounts of the Special Profit
Participation 1 and the Special Profit Participation 2 as determined pursuant to
Clause 15.1; or

 

  (II) the Assets shall be transferred to Shurgard upon payment by Shurgard to
the Company of the Purchase Price of the Assets and Clause 13.5 will apply.

 

  (e) if the Assets or the Shares are not sold within a period of four months as
of the appointment of a broker, the portfolio shall be removed from the market.

 

  13.3.2  Exit Triggered by Luxco

 

If the exit procedure is commenced by Luxco, the following procedure will apply:

 

  (i) The Luxco Exit Notice must contain the following information:

 

  (a) whether Luxco wishes to sell the Shares or the Assets;

 

  (b) Luxco’s estimate of the Fair Market Value of the Assets or the Shares; and

 

  (c) the other conditions under which the Assets or the Shares would be
transferred.

 

  (ii) During a period of 90 days following the date of the Luxco Exit Notice
(the “Negotiation Period”), Parties shall in good faith negotiate on the basis
of the Luxco Exit Notice the terms and conditions of a purchase and sale of the
Assets or Shares held by Luxco. During such period, Shurgard shall provide Luxco
with all information in its possession reasonably requested by Luxco allowing
the latter to determine the Fair Market Value of the Assets or Shares held by
Luxco. During the Negotiation Period Luxco may require the Company to provide it
with an update of the valuation reports made on a regular basis for the benefit
of the Lenders.

 

  (iii) If the Parties are not able to reach an agreement on the terms and
conditions of a sale and purchase of the Shares or Assets within the Negotiation
Period, the Parties shall appoint two independent experts as set out
hereinafter.

 

  (iv) Shurgard shall within 5 days after the expiry of the Negotiation Period
provide Luxco with a list of names of 4 independent reputable appraisers with
experience in the valuation of the asset class to which the Assets belong.

 

  (v) Within 21 days after receipt by Luxco of the above list, Luxco shall
select 2 out of the 4 experts as independent expert (the “Independent Experts”).
During such 21 days period Luxco is allowed to interview the experts named on
the list with a view of selecting two of them. The Independent Experts can
either use their own pan-European network, or co-ordinate competent and
reputable local experts in the different markets.

 

  (vi) The Parties shall bear the Independent Expert’s fees pro rata to their
equity holding in the Company.

 

48



--------------------------------------------------------------------------------

  (vii) The Independent Experts shall have to determine the Fair Market Value of
the Assets or Shares held by Luxco, as the case may be, in accordance with the
rules set out herein.

 

  (viii) Each Independent Expert shall, independently of each other, determine
the Fair Market Value of the Shares or Assets. Within 60 days after their
appointment, they will each send their draft appraisal report to both Luxco and
Shurgard. Within 15 days after receipt of the last received appraisal report,
the Parties will provide each of the Independent Experts with their comments and
arguments on the respective reports of the Independent Experts. Each Independent
Expert will only receive the comments on its report (and not on the report of
the other Independent Expert), but Parties shall always copy each other on all
correspondence with the Independent Experts. Together with their comments the
Parties can request a meeting with each of the Independent Experts; after having
received the comments of the Parties, the Independent Experts can also request a
meeting with the Parties. Such meetings will always be held in the presence of
representatives of each Party upon at least 7 days prior written notice provided
that always only one Independent Expert at the time can attend such meetings.
The Independent Experts shall send their final appraisal report to both Parties
at the latest within 45 days after receipt by the Parties of the last received
draft appraisal report.

 

  (ix) On the basis of the 2 final appraisal reports the arbitrated price shall
be computed which shall be equal to the average of the Fair Market Values as
determined by each Independent Expert (the “Arbitrated Price”).

 

  (x) If Shurgard wants to purchase the Assets or Shares held by Luxco at the
Arbitrated Price, it should notify Luxco thereof within 30 days after receipt of
the last received Independent Expert appraisal report.

 

  (xi) Failing such notification by Shurgard to purchase at the Arbitrated Price
within the above period, Shurgard shall be deemed to have decided not to
exercise its First Right of Offer. In such a case, Luxco may exercise its Second
Right of Offer pursuant to Clause 13.4 or market the Assets or the Shares with
the intention of selling to a third party. However, if the purchase price
proposed for these Assets or the Shares from a third party is less than 97% of
the Arbitrated Price, then Shurgard shall have a right to purchase the Shares or
the Assets at such proposed sale price. In addition, the Assets or the Shares
cannot be sold to a Competitor of Shurgard without the consent of Shurgard.
However, subject to the terms of the Management Agreements, the Assets or the
Shares may be sold to dedicated funds holding self storage assets managed by an
outside operator not controlled by such funds. Finally, if the Assets or the
Shares are marketed and not sold within a period of four months as of the
appointment of a broker, the portfolio shall be removed from the market.

 

49



--------------------------------------------------------------------------------

  (xii) If Shurgard has indicated its intention to exercise its First Right of
Offer, the following relevant rules will apply, depending if a sale of Assets or
Shares is contemplated:

 

  (a) the Shares shall be transferred to Shurgard upon payment by Shurgard to
Luxco of the Arbitrated Price of the Shares minus the amounts of the Special
Profit Participation 1 and the Special Profit Participation 2 as determined
pursuant to Clause 15.1; or

 

  (b) the Assets shall be transferred to Shurgard upon payment by Shurgard to
the Company of the Arbitrated Price of the Assets and Clause 13.5 will apply.

 

13.4 Second Right of Offer to Luxco

 

  13.4.1  If the exit procedure is commenced by Luxco, and Shurgard does not
exercise its First Right of Offer pursuant to Clause 13.3 and assuming that
Shurgard wishes to maintain its equity position, Luxco shall have the right to
enter into exclusive negotiations with Shurgard, to propose to set up a new
joint venture (or restructure the Company) to form a stabilised joint venture
with Shurgard to own the centres developed by the Company or its subsidiaries
(the “Second Right of Offer”). Both Parties will negotiate in good faith the
terms of such venture.

 

  13.4.2  Luxco shall notify Shurgard of its intention to exercise this Second
Right of Offer within 15 days of the determination of the Arbitrated Price by
the Independent Experts pursuant to Clause 13.3.2(ix).

 

  13.4.3  If no agreement can be reached by the Parties within 60 days of the
notification made by Luxco pursuant to Clause 13.4.2, Luxco may market the
Assets or the Shares with the intention of selling to a third party. However, if
the purchase price proposed for these Assets or the Shares from a third party is
less than 97% of the Arbitrated Price, then Shurgard shall have a right to
purchase the Shares or the Assets at such proposed sale price. In addition, the
Assets or the Shares cannot be sold to other self-service storage operators
without the consent of Shurgard. However, the Assets or the Shares may be sold
to other self-service storage owners (e.g. dedicated funds or investors) subject
to the terms and obligations of the Management Agreements. Finally, if the
Assets or the Shares are marketed and not sold within a period of four months as
of the appointment of a broker, the portfolio shall be removed from the market.

 

  13.4.4  If an agreement is reached within 60 days of the notification made by
Luxco pursuant to Clause 13.4.2, the Assets will be transferred at the
Arbitrated Price to the stabilised joint venture and the Company will be
liquidated in accordance with Clause 15.

 

13.5 Sale of the Assets

 

If the Assets are sold pursuant to Clause 13, the Company and its subsidiaries
will be liquidated in accordance with Clause 15.

 

50



--------------------------------------------------------------------------------

13.6 Sale of the Shares

 

In the event of a sale of the Shares, the Parties will adjust the price for each
class of shares to properly allocate the Special Profit Participation 1 and the
Special Profit Participation 2 to the Class C Shares, as determined pursuant to
Clause 15.1.

 

13.7 Fair Market Value

 

The “Fair Market Value” means the “Market Value” as defined in Practice
Statement 4.1 of the RICS Appraisal and Valuation Manual published by The Royal
Institution of Chartered Surveyors (the Red Book), provided that in the event of
a sale of the Shares held by Luxco the valuation shall be based on the Fair
Market Value of the underlying Properties, trading as self-service storage
centers with the benefits and obligations of the Management Agreements then in
place, but shall also take into account the other assets and liabilities of the
Company and the Special Purpose Vehicles on a consolidated basis, provided that
in the event that any individual Property which the Independent Experts both
agree would on an alternate use basis be valued at least 50% higher than the
value of the same property on a continuing use basis, that property shall be
sold separately on the basis of such alternate use valuation and in such case
the relevant provisions of the Property and Asset Management Agreement shall
cease to apply to such property. The Independent Experts in their best
professional opinion may deviate from the Red Book and use a valuation method
which is more suited for a given Property.

 

13.8 Voting Agreement

 

If a Party wishes to transfer its Shares to a third party, the other Party
hereby irrevocably undertakes to vote in favor of such transfer provided that
the transferor has fully complied with the terms and conditions of Clauses 12
and 13 and is allowed to transfer its Shares to such third party pursuant to
Clauses 12 and 13.

 

13.9 Tag Along

 

  13.9.1  If Luxco wishes to sell its Class B Shares to a third party pursuant
to Clause 13, it shall first offer to Shurgard to purchase its Class C Shares at
a price equal to EUR 1,900 plus an amount equal to the amount to which the Class
C Shareholder would be entitled pursuant to Clause 15 in case of a liquidation
of the Company (the “Tag Along Price”).

 

  13.9.2  Luxco shall notify to Shurgard the above offer to purchase its Class C
Shares not less than 20 days before the completion of the contemplated sale of
its Class B Shares to a third party (the “Purchase Notice”). If Shurgard wishes
to accept Luxco’s offer and sell its Class C Shares to Luxco, it must confirm
this in writing to Luxco within 10 days of the receipt of the Purchase Notice
(the “Acceptance Notice”). The Acceptance Notice shall be accompanied by a share
purchase agreement substantially in the form attached as Schedule 13.9.2 and
signed in three originals by an authorised representative of Shurgard.

 

  13.9.3  Within 10 days of the receipt of the Acceptance Notice, Luxco shall
provide Shurgard with two originals of this share purchase agreement (one for
Shurgard and one to be kept in the share register of the Company), signed by an
authorised representative of Luxco; the purchase price of the Class C Shares as
set forth in this share purchase agreement shall be paid to Shurgard at the
closing of the sale of the Class C Shares to the third party pursuant to Clause
14.

 

51



--------------------------------------------------------------------------------

  13.9.4  Luxco shall transfer the Class C Shares acquired pursuant to this
Clause 13.9 to the third party to which it will sell its Class B Shares without
having to follow the procedure of Clause 13.

 

  13.9.5  In case an Acceptance Notice has been given in accordance with this
Clause 13.9, the sale of the Class B Shares to the third party may not be
effected before the execution by Luxco of the Class C Shares purchase agreement
with Shurgard.

 

14 Closing of the Exit

 

Subject to the provisions of Clause 13, in order to ensure that the closing of
any of the exit scenarios pursuant to Clause 13 is Shari’ah compliant, the
Parties undertake to take the following actions in the chronological order
below, provided that all such actions shall be taken at one closing meeting:

 

14.1 If the exit consists of a sale of the Class B Shares by Luxco to Shurgard

 

  14.1.1  Shurgard and Luxco shall execute a share purchase agreement for the
sale and purchase of the Class B Shares subject to the condition precedent of a
conversion of the Class C Shares into Class A Shares.

 

  14.1.2  An extraordinary shareholders’ meeting of the Company shall be held to
effect the above conversion.

 

  14.1.3  First Islamic shall exercise its call option in respect of the shares
in Luxco held by the parent company of Luxco.

 

  14.1.4  Closing of the sale and purchase of the Class B Shares and payment by
Shurgard to Luxco of the purchase price calculated pursuant to Clause 13.

 

14.2 If the exit consists of a sale by Luxco of its Class B Shares to a third
party and the tag along right of Shurgard on the Class C Shares has been
exercised pursuant to Clause 13.9

 

  14.2.1  Completion of the tag along procedure of Clause 13.9.

 

  14.2.2  Shurgard and Luxco shall execute a share purchase agreement for the
sale and purchase of the Class C shares subject to the condition precedent of a
conversion of the Class C Shares into Class B Shares.

 

  14.2.3  Luxco and the third party shall execute a share purchase agreement for
the sale and purchase of the Class B Shares and the to be converted Class C
Shares.

 

  14.2.4  An extraordinary shareholders’ meeting of the Company shall be held to
effect the above conversion.

 

  14.2.5  First Islamic shall exercise its call option in respect of the shares
in Luxco held by the parent company of Luxco.

 

  14.2.6  Closing of the sale and purchase of the converted Class C Shares to
Luxco, closing of the sale and purchase of the Class B Shares and converted
Class C Shares to the third party, payment by the third party to Luxco of the
purchase price and payment by Luxco to Shurgard of the Tag Along Price.

 

52



--------------------------------------------------------------------------------

14.3 If the exit consists of the liquidation of Company

 

  14.3.1  An extraordinary shareholders’ meeting of the Company shall be held to
liquidate the Company. The liquidators are appointed pursuant to Clause 5.14 to
sell the assets and pay out the liabilities of the Company.

 

  14.3.2  The liquidators, after having sold the assets and paid the
liabilities, shall distribute the liquidation proceeds to the various
shareholders in the order set out in Clause 15;

 

  14.3.3  After payment of the Special Profit Participation 1 and the Special
Profit Participation 2, the Class C Shares shall be converted into Class A
Shares;

 

  14.3.4  First Islamic shall exercise its call option in respect of the shares
in Luxco held by the parent company of Luxco.

 

  14.3.5  If there are any outstanding liquidation proceeds, these shall be
distributed equally to all shareholders pro rata to their holding of shares in
the Company;

 

  14.3.6  The liquidation shall be closed and the Company cease to exist.

 

15 Distribution of Cash Flow upon Exit and Special Profit Participations

 

15.1 Principles

 

Upon a transaction involving a sale of the Assets, the Company shall be
liquidated and distributions of proceeds (“Residual Value”, as defined in Clause
15.2), shall be as follows:

 

  15.1.1  by preference to the Class C Shareholder for an amount equal to the
Capital of the Company represented by the Class C Shares; then,

 

  15.1.2  to the Class A Shareholder and Class B Shareholder, respectively, for
an amount equal to the Capital of the Company represented by the Class A Shares
and Class B Shares; then,

 

  15.1.3  to and among the Class A Shareholder, Class B Shareholder and Class C
Shareholder proportionately and until each receives pursuant to Clauses 15.1.1
and 15.1.2 and this Clause 15.1.3 (and also taking into account any payments
received pursuant to Clause 6.1) a 12% pre-tax (to the Shareholders, but net of
any taxes at the level of the Company) cumulative compounded return on the pro
rata of the Capital represented by their Shares; then,

 

  15.1.4  above a 12% pre-tax cumulative compounded return pursuant to Clauses
15.1.2 and 15.1.3 (and also taking into account any payments received pursuant
to Clause 6.1) and up to a 25% pre-tax cumulative compounded return to the Class
A Shareholder and the Class B Shareholder, 25% of the remaining residual cash
flow, if any, will be distributed to the Class C Shareholder as special profit
participation (the “Special Profit Participation 1”) and the remainder shall be
distributed between the Class A Shareholder, Class B Shareholder and Class C
Shareholder according to their pro-rata holding of Shares; then,

 

  15.1.5 

if and once the Class A Shareholder and the Class B Shareholder realize a 25%
pre-tax cumulative compounded return pursuant to Clauses 15.1.2, 15.1.3 and
15.1.4, 37.5% of the remaining residual cash flow, if any, will be distributed
to the Class C Shareholder as special profit participation (the “Special Profit

 

53



--------------------------------------------------------------------------------

 

Participation 2”) and the remainder shall be distributed between the Class A
Shareholder, Class B Shareholder and Class C Shareholder according to their
pro-rata holding of Shares.

 

  15.1.6  for the calculation of the cumulative compounded return, invested
amounts will be taken into account when invested in the Company, distributions
will be taken into account when made to the respective Shareholder and the XIRR
function in Microsoft Excel shall be acceptable. It will be compounded
quarterly. Schedule 15.1.6 contains an example of distribution of cash flow upon
exit.

 

15.2 Residual Value

 

“Residual Value” is defined as total net proceeds resulting from a liquidation
of the Company’s assets (including unused reserves) after repayment of
financing, and payments of all venture related taxes and transaction costs.

 

16 Term of the Agreement and Termination

 

16.1 Term

 

This Agreement is entered into for a fixed term of twenty (20) years as from the
date of this Agreement.

 

16.2 Termination

 

This Agreement shall terminate by mutual written agreement of the Parties or in
the event that a Party ceases to be a shareholder of the Company provided that
such Party has fully complied with all its obligations under this Agreement and
agreements referred to herein and the Articles of Association.

 

17 Miscellaneous

 

17.1 Lump Sum Amount

 

The Parties acknowledge that Clauses of this Agreement providing for the payment
of an indemnity (“dommages et intérêts” / “schadevergoeding”) in a lump sum
amount are reasonable and necessary to protect the legitimate interests of the
Parties and have been expressly agreed upon by professional parties.

 

17.2 Press Announcements

 

Without prejudice to Clause 11.2, all public announcements or press releases by
any of the Parties to third persons relating to the Closing shall be made only
at such time and in such manner as may be agreed upon in advance in writing by
the Parties. To the greatest extent practicable, the Parties shall discuss with
each other the form, timing and substance of such announcements or releases
prior to the dissemination thereof.

 

Such agreed announcements or releases may also be released by SSCI.

 

54



--------------------------------------------------------------------------------

17.3 Costs

 

  17.3.1  Costs related to the formation of the Company, including arrangement
fees to the Lenders, legal fees and due diligence costs of the Lenders, will be
borne by the Company.

 

  17.3.2  Any costs associated with the creation of the legal infrastructure
that supports only Shurgard’s involvement, or only Luxco’s involvement in the
Company, shall be borne solely by Shurgard and Luxco, respectively. Luxco shall
be responsible for its own due diligence costs.

 

17.4  Notices

 

Any and all notices, elections or demands permitted or required to be made under
this Agreement must be in writing, signed by the Party giving such notice,
election or demand, and must be delivered personally, transmitted by electronic
means (by e-mail or facsimile) with receipt confirmed or sent by nationally
reputed courier service that provides verification of delivery, to the other
Party, at the address set forth below, or at such other address as may be
supplied by written notice given in conformity with the terms of this Clause
17.4. The date of personal delivery or the date of e-mail or receipt, as the
case may be, is the date such notice is effectively given, provided that the
Parties agree that wherever practicable, and as a first option, any form of
communication contemplated by this Clause 17.4 shall be transmitted by
electronic means.

 

If to Shurgard:

 

Shurgard Self Storage SCA

 

For the attention of the President

 

Quai du Commerce 48

 

1000 Brussels

 

Facsimile : + 32 2 229 56 55

 

with a copy to the General Counsel

 

If to Luxco:

 

Crescent Self Storage Investments II SARL

 

For the attention of Olivier Dorier

 

1, rue de Glacis

 

L-1628 Luxembourg

 

Facsimile : +352 26 25 88 79

 

with a copy to:

 

Crescent Capital Investments (Europe) Ltd.

 

For the attention of Emira Socorro

 

53 Davies Street

 

London W1K 5JH

 

United Kingdom

 

55



--------------------------------------------------------------------------------

17.5 Successors and Assigns

 

  17.5.1  Except as otherwise provided herein, no Party may assign all or part
of its rights and obligations under this Agreement to any third party (through a
sale, a capital contribution, a donation or any other transaction, including the
sale or contribution of a division (“branche d’activité” / “bedrijfstak”) or of
a business as a whole (“universalité” / “algemeenheid”), or a merger or
split-up) without the prior written consent of the other Party(ies). As long as
such consent has not been obtained, the assigning Party shall continue to be
liable for all obligations that it intended to assign (without prejudice to any
other right or remedy that the other Party(ies) may have for breach of this
Clause 17.5.1).

 

  17.5.2  This Agreement shall be binding on and shall inure to the benefit of
the respective Parties and their permitted successors and assigns.

 

17.6 Entire Agreement and Amendments

 

This Agreement, together with the agreements expressly contemplated hereby,
constitutes the full and complete agreement of the Parties with respect to the
subject matter hereof, and expressly supersedes all other agreements between
Shurgard and Luxco in connection herewith. This Agreement may be amended,
modified or otherwise changed only in writing signed by both Parties.

 

17.7 No Waiver

 

The failure of any Party to insist on strict performance of a covenant hereunder
or of any obligation hereunder, irrespective of the length of time for which
such failure continues, will not be a waiver of such Party’s rights to demand
strict compliance in the future. No consent or waiver, express or implied, to or
of any breach or default in the performance of any obligation hereunder will
constitute a consent or waiver to or of any other breach or default in the
performance of the same or any other obligation hereunder.

 

17.8 Counterparts

 

This Agreement and any amendments hereto may be executed in any number of
counterparts, all of which together for all purposes constitute one agreement,
binding on both Parties notwithstanding that both Parties have not signed the
same counterpart.

 

17.9 Power of attorney to initial

 

  17.9.1  Shurgard hereby gives a power of attorney to Paul Van Hooghten, An
Moonen or any other attorney of Linklaters De Bandt, having its offices at
Brederodestraat 13, 1000 Brussels, acting individually or jointly, in order to
initial, on its behalf, the Schedules to this Agreement.

 

  17.9.2  Luxco hereby gives a power of attorney to Edouard Derom, Sarah Van
Haute or any other attorney of Linklaters De Bandt, having its offices at
Brederodestraat 13, 1000 Brussels, acting individually or jointly, in order to
initial, on its behalf, the Schedules to this Agreement.

 

17.10  Governing Law

 

This Agreement shall be governed by and construed in accordance with Belgian
law.

 

56



--------------------------------------------------------------------------------

17.11  Arbitration

 

  17.11.1  All disputes arising in connection with any of this Agreement, either
of the Management Agreements, any share purchase agreement executed pursuant to
Clause 13.9.2 or Clause 3.2 and any arrangements entered into within the
framework of such agreements (together the “Relevant Agreements”), and which
Parties are unable to settle amicably shall be finally settled under the Rules
of Arbitration of the International Chamber of Commerce (the “Rules”) by three
arbitrators, all appointed by the International Court of Arbitration of the
International Chamber of Commerce in accordance with the Rules (the “Court”).

 

The arbitration shall be held in Geneva. The proceedings and award shall be in
the English language.

 

Every arbitrator must be and remain independent of any person that is a party to
any of the Relevant Agreements, even if such party is not actually a party to
the arbitration proceedings being conducted under this present Clause 17.11.

 

  17.11.2  All Parties to this Agreement hereby acknowledge that the subject
matter of the Relevant Agreements has a close inter-relationship.

 

  17.11.3  In order to ensure that all disputes in connection with any of the
Relevant Agreements are resolved in a uniform and compatible manner, the Parties
to this Agreement agree to procure that the procedures set out in the paragraphs
below shall be complied with.

 

  (i) In addition to the procedural requirements set forth by the Rules, any
party to a Relevant Agreement that initiates an arbitration procedure (the
“Initial Arbitration Proceedings”) shall send a copy of its request for
arbitration (the “Notification”) to all the parties to all the Relevant
Agreements at the same time as making such request for arbitration.

 

The Initial Arbitration Proceedings shall be suspended until such time as the
Notification process is completed.

 

  (ii) The procedure set out in paragraph 17.11.3(i) above in respect of giving
Notification shall similarly apply in respect of all arbitration proceedings
that are commenced in respect of the Relevant Agreements subsequent to the
Initial Arbitration Proceedings (“Subsequent Proceedings” and any such
notification shall similarly be defined as “Notification”) and the party
initiating any Subsequent Proceedings shall at the same time as making the
request for arbitration inform the Secretariat of the Court of the existence of
all such arbitration proceedings relating to the Relevant Agreements (“Previous
Proceedings”) and request that the Court refers the matter to the same
arbitrators appointed by the Court in respect of the Previous Proceedings.

 

  (iii)

Any party that has received a Notification may, within 30 days from the receipt
of such Notification, request to be included as a party (an “Intervening Party”)
to the arbitration proceedings referred to in the Notification by filing a
“Request to Intervene” with the Secretariat of the Court. The parties to the
arbitration proceedings referred to in the Notification shall do all things
possible to assist the Intervening Party in being joined as a party to those
arbitration proceedings (which shall include

 

57



--------------------------------------------------------------------------------

 

applying for an extension of the deadline for the filing of documents to enable
the Intervening Party to file documents).

 

  (iv) Any party to any arbitration proceedings initiated in accordance with
this Clause 17.11 may at any time request that any other party or parties to any
of the Relevant Agreements be joined in such arbitration proceedings (the
“Joined Party or Parties”), provided that the party making the request
reasonably believes the subject matter of the arbitration proceedings justifies
the joinder of such Joined Party or Parties. A request for such joinder shall be
made by written notice to the Secretariat of the Court (a “Notice of Joinder”)
copied to the Joined Party or Parties.

 

  (v) If, notwithstanding the provisions of this Clause 17.11, separate arbitral
procedures in respect of any of the Relevant Agreements have been initiated, any
party to such arbitral procedures shall be entitled to request that the
Secretariat of the Court consider consolidating the arbitral proceedings into
one arbitral proceeding.

 

The arbitrators shall decide to so consolidate any two or more proceedings if it
appears to them to be in the interest of justice that the various disputes and
issues submitted to arbitration be adjudicated in one arbitral proceeding and by
one award. The arbitrators shall be bound to consolidate such proceedings if to
do otherwise could result in awards that are irreconcilable or which would be
unenforceable.

 

  17.11.4  The Parties hereby agree not to seek judicial review of any award
made pursuant to this Clause 17.11. They specifically and irrevocably exclude
their right to seek judicial review of the award on all the grounds listed in
article 190 (2) of the Swiss Conflict of Laws Statute.

 

  17.11.5  The Parties hereby acknowledge that all Relevant Agreements either
have or shall include wording similar to this Clause 17.11 in such Relevant
Agreement.

 

17.12  Covenant of Good Faith

 

Each Party covenants and agrees that whenever it is authorized by this Agreement
to take or omit to take any action, or to give or withhold any approval or
consent, whether or not in its sole discretion, it will take or omit to take
such action, or give or withhold such approval or consent, in good faith and not
in an arbitrary or capricious manner.

 

17.13  Severability

 

If any provision of this Agreement or the Articles of Association or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement or the Articles of
Association and the application of such provision to other persons or
circumstances shall not be affected thereby and Parties shall negotiate in good
faith a replacement provision having a similar economic effect as the invalid or
unenforceable provision(s). If the subject term or provision is deemed to be
invalid, void or unenforceable only with respect to a particular application,
such term or provision shall remain in full force and effect with respect to all
other applications.

 

17.14  Middle East Situation

 

Both Parties acknowledge that the political situation in the Middle East is
currently unstable. Both Parties recognise that this situation and the possible
related consequences

 

58



--------------------------------------------------------------------------------

will not be considered as a valid reason not to comply with their obligations
under the Agreement in such case.

 

[NEXT PAGE IS SIGNATORY PAGE]

 

59



--------------------------------------------------------------------------------

Made in Brussels on 11 May 2004, in three originals. Each Party and SSCI
acknowledges receipt of its own original.

 

SHURGARD SELF STORAGE SCA:      

Name:

 

Steven De Tollenaere

Title:

 

Attorney-in-fact

 

CRESCENT EURO SELF STORAGE INVESTMENTS II SARL:      

Name:

 

Muhannad Abulhasan

Title:

 

Director

 

SSCI hereby accepts the benefit of the undertakings of Luxco under Clauses
5.5.2(ii), 5.5.2(iv), 11.2, 12.3 and 17.2 in accordance with Article 1121 of the
Belgian Civil Code:

 

Shurgard Storage Centers Inc.:

     

Name:

 

Patrick Metdepenninghen

Title:

 

Attorney-in-fact

 

60



--------------------------------------------------------------------------------

Index of Schedules

 

Schedule 1.1.1 :

   Articles of Association

Schedule 2.3.3 :

   Opt-Out Notice

Schedule 2.9 :

   Business Plan

Schedule 3.1 :

   Special Purpose Vehicles to be Contributed at Closing, a Summary of their
Corporate Details and Underlying Properties

Schedule 3.2 :

   Draft Share Purchase Agreement for the Acquisition of Class B Shares

Schedule 4.1.1(i) :

   List of the Special Purpose Vehicles to be Contributed after Closing and
Underlying Properties

Schedule 4.1.1(ii) :

   Investment and Operating Criteria

Schedule 4.1.2 :

   Expansion Plans

Schedule 4.1.4 :

   Properties not to be Contributed to the Company.

Schedule 4.2.1(i) :

   Contribution Notice

Schedule 4.2.1(ii) :

   Payment Notice

Schedule 4.3.1 :

   Cash Contribution Notice

Schedule 4.4.1 :

   Direct Development Costs

Schedule 4.4.2 :

   Sample Financing Term Sheet

Schedule 5.4.1(a) :

   Development Agreement

Schedule 5.4.1(b) :

   Property and Asset Management Agreement

Schedule 5.6 :

   Preliminary Plan and Budget 2004

Schedule 8.3(a) :

   Disclosure Schedule

Schedule 8.3(b) :

   Real Estate Package

Schedule 10.2.4 :

   Legal Opinion

Schedule 10.4.1 :

   Deed of Capital Increase

Schedule 10.4.3 :

   Draft Minutes of Special Shareholders’ Meeting of the Company

Schedule 13.9.2 :

   Draft Share Purchase Agreement for Acquisition of Class C Shares

Schedule 15.1.6 :

   Example of Distribution of Cash Flow upon Exit

 

61